Exhibit 10.2

 

EXECUTION COPY

 

 

 

 

 

 

U.S. $1,000,000,000

 

 

TERM LOAN AGREEMENT,

 

dated as of April 5, 2019

 

among

 

ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BBVA SECURITIES INC.,
SUMITOMO MITSUI BANKING CORPORATION, THE BANK OF NOVA SCOTIA, WELLS FARGO
SECURITIES LLC, and DNB MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

BANK OF AMERICA, N.A.
as Administrative Agent

 

and

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, SUMITOMO MITSUI BANKING
CORPORATION, THE BANK OF NOVA SCOTIA, WELLS FARGO BANK, NATIONAL ASSOCIATION and
DNB MARKETS INC.
as Co-Syndication Agents

 

and

 

REGIONS BANK, PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION
as Documentation Agents

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.1.

Defined Terms

1

 

 

 

SECTION 1.2.

Use of Defined Terms

12

 

 

 

SECTION 1.3.

Cross-References

13

 

 

 

SECTION 1.4.

Accounting and Financial Determinations

13

 

 

 

ARTICLE II

 

 

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

 

 

SECTION 2.1.

The Advances

14

 

 

 

SECTION 2.2.

Making the Advances

14

 

 

 

SECTION 2.3.

[Intentionally omitted]

15

 

 

 

SECTION 2.4.

[Intentionally omitted]

15

 

 

 

SECTION 2.5.

[Intentionally omitted]

15

 

 

 

SECTION 2.6.

Repayment of Advances

15

 

 

 

SECTION 2.7.

Interest on Advances

15

 

 

 

SECTION 2.8.

Interest Rate Determination

16

 

 

 

SECTION 2.9.

Optional Conversion of Advances

17

 

 

 

SECTION 2.10.

Optional Prepayments of Advances

17

 

 

 

SECTION 2.11.

Payments and Computations

18

 

 

 

SECTION 2.12.

Sharing of Payments, Etc.

19

 

 

 

SECTION 2.13.

Evidence of Debt

19

 

 

 

SECTION 2.14.

Increase Option

20

 

 

 

SECTION 2.15.

Defaulting Lenders

21

 

 

 

ARTICLE III

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

--------------------------------------------------------------------------------



 

SECTION 3.1.

LIBO Rate Lending Unlawful

21

 

 

 

SECTION 3.2.

Deposits Unavailable

22

 

 

 

SECTION 3.3.

Increased Costs, etc.

22

 

 

 

SECTION 3.4.

Funding Losses

23

 

 

 

SECTION 3.5.

Increased Capital Costs

24

 

 

 

SECTION 3.6.

Taxes

25

 

 

 

SECTION 3.7.

Reserve Costs

26

 

 

 

SECTION 3.8.

Replacement Lenders, etc.

27

 

 

 

SECTION 3.9.

Setoff

27

 

 

 

SECTION 3.10.

Use of Proceeds

28

 

 

 

ARTICLE IV

 

 

 

CONDITIONS TO BORROWING

 

 

 

SECTION 4.1.

Effectiveness

28

 

 

 

SECTION 4.2.

All Borrowings

29

 

 

 

SECTION 4.3.

Determinations Under Section 4.1

29

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 5.1.

Organization, etc.

30

 

 

 

SECTION 5.2.

Due Authorization, Non-Contravention, etc.

30

 

 

 

SECTION 5.3.

Government Approval, Regulation, etc.

30

 

 

 

SECTION 5.4.

Compliance with Environmental Laws

30

 

 

 

SECTION 5.5.

Validity, etc.

30

 

 

 

SECTION 5.6.

Financial Information

30

 

 

 

SECTION 5.7.

No Default, Event of Default or Prepayment Event

31

 

 

 

SECTION 5.8.

Litigation

31

 

 

 

SECTION 5.9.

Vessels

31

 

ii

--------------------------------------------------------------------------------



 

SECTION 5.10.

Subsidiaries

31

 

 

 

SECTION 5.11.

Obligations rank pari passu

31

 

 

 

SECTION 5.12.

No Filing, etc. Required

31

 

 

 

SECTION 5.13.

No Immunity

31

 

 

 

SECTION 5.14.

Pension Plans

31

 

 

 

SECTION 5.15.

Investment Company Act

32

 

 

 

SECTION 5.16.

Regulation U

32

 

 

 

SECTION 5.17.

Accuracy of Information

32

 

 

 

SECTION 5.18.

Compliance with Laws

32

 

 

 

SECTION 5.19.

ERISA

32

 

 

 

SECTION 5.20.

EEA Financial Institution

32

 

 

 

ARTICLE VI

 

 

 

COVENANTS

 

 

 

SECTION 6.1.

Affirmative Covenants

33

 

 

 

SECTION 6.1.1.

Financial Information, Reports, Notices, etc.

33

 

 

 

SECTION 6.1.2.

Approvals and Other Consents

34

 

 

 

SECTION 6.1.3.

Compliance with Laws, etc.

34

 

 

 

SECTION 6.1.4.

[Intentionally omitted]

34

 

 

 

SECTION 6.1.5.

Insurance

35

 

 

 

SECTION 6.1.6.

Books and Records

35

 

 

 

SECTION 6.2.

Negative Covenants

35

 

 

 

SECTION 6.2.1.

Business Activities

35

 

 

 

SECTION 6.2.2.

Indebtedness

35

 

 

 

SECTION 6.2.3.

Liens

35

 

 

 

SECTION 6.2.4.

Financial Condition

37

 

 

 

SECTION 6.2.5.

[Intentionally omitted]

38

 

iii

--------------------------------------------------------------------------------



 

SECTION 6.2.6.

Consolidation, Merger, etc.

38

 

 

 

SECTION 6.2.7.

Asset Dispositions, etc.

39

 

 

 

SECTION 6.2.8.

Use of Proceeds

39

 

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

 

 

 

SECTION 7.1.

Listing of Events of Default

39

 

 

 

SECTION 7.1.1.

Non-Payment of Obligations

39

 

 

 

SECTION 7.1.2.

Breach of Warranty

39

 

 

 

SECTION 7.1.3.

Non-Performance of Certain Covenants and Obligations

39

 

 

 

SECTION 7.1.4.

Default on Other Indebtedness

39

 

 

 

SECTION 7.1.5.

Pension Plans

40

 

 

 

SECTION 7.1.6.

Bankruptcy, Insolvency, etc.

40

 

 

 

SECTION 7.2.

Action if Bankruptcy

41

 

 

 

SECTION 7.3.

Action if Other Event of Default

41

 

 

 

ARTICLE VIII

 

 

 

PREPAYMENT EVENTS

 

 

 

SECTION 8.1.

Listing of Prepayment Events

41

 

 

 

SECTION 8.1.1.

Change of Control

41

 

 

 

SECTION 8.1.2.

Unenforceability

41

 

 

 

SECTION 8.1.3.

Approvals

42

 

 

 

SECTION 8.1.4.

Non-Performance of Certain Covenants and Obligations

42

 

 

 

SECTION 8.1.5.

Judgments

42

 

 

 

SECTION 8.2.

Mandatory Prepayment

42

 

 

 

ARTICLE IX

 

 

 

[INTENTIONALLY OMITTED]

 

iv

--------------------------------------------------------------------------------



 

ARTICLE X

 

 

 

THE AGENTS

 

 

 

SECTION 10.1.

Actions

42

 

 

 

SECTION 10.2.

Rights as a Lender

43

 

 

 

SECTION 10.3.

Lender Indemnification

43

 

 

 

SECTION 10.4.

Exculpation

43

 

 

 

SECTION 10.5.

Reliance by Administrative Agent

44

 

 

 

SECTION 10.6.

Delegation of Duties

45

 

 

 

SECTION 10.7.

Resignation of Administrative Agent

45

 

 

 

SECTION 10.8.

Non-Reliance on Administrative Agent and Other Lenders

46

 

 

 

SECTION 10.9.

No Other Duties

46

 

 

 

SECTION 10.10.

[Intentionally Omitted]

46

 

 

 

SECTION 10.11.

Agency Fee

46

 

 

 

SECTION 10.12.

Lender ERISA Matters

46

 

 

 

ARTICLE XI

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

SECTION 11.1.

Waivers, Amendments, etc.

46

 

 

 

SECTION 11.2.

Notices

47

 

 

 

SECTION 11.3.

Payment of Costs and Expenses

49

 

 

 

SECTION 11.4.

Indemnification

49

 

 

 

SECTION 11.5.

Survival

50

 

 

 

SECTION 11.6.

Severability

50

 

 

 

SECTION 11.7.

Headings

50

 

 

 

SECTION 11.8.

Execution in Counterparts, Effectiveness, etc.

50

 

 

 

SECTION 11.9.

Governing Law; Entire Agreement

51

 

 

 

SECTION 11.10.

Successors and Assigns

51

 

v

--------------------------------------------------------------------------------



 

SECTION 11.11.

Sale and Transfer of Advances and Note; Participations in Advances

51

 

 

 

SECTION 11.11.1.

Assignments

51

 

 

 

SECTION 11.11.2.

Participations

53

 

 

 

SECTION 11.11.3.

Register

54

 

 

 

SECTION 11.12.

Other Transactions

54

 

 

 

SECTION 11.13.

Forum Selection and Consent to Jurisdiction

54

 

 

 

SECTION 11.14.

Process Agent

55

 

 

 

SECTION 11.15.

Judgment

55

 

 

 

SECTION 11.16.

[Intentionally omitted]

56

 

 

 

SECTION 11.17.

Waiver of Jury Trial

56

 

 

 

SECTION 11.18.

Confidentiality

56

 

 

 

SECTION 11.19.

No Fiduciary Relationship

57

 

 

 

SECTION 11.20.

Electronic Execution of Assignments and Certain Other Documents

57

 

 

 

SECTION 11.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

57

 

vi

--------------------------------------------------------------------------------



 

SCHEDULES

 

SCHEDULE I

-

Commitments

 

 

 

SCHEDULE II

-

Disclosure Schedule

 

 

 

SCHEDULE III

-

Notices

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Note

 

 

 

Exhibit B

-

Form of Notice of Borrowing

 

 

 

Exhibit C

-

Form of Interest Period Notice

 

 

 

Exhibit D

-

Form of Lender Assignment Agreement

 

 

 

Exhibit E

-

Form of Increase Option Agreement

 

 

 

Exhibit F

-

Form of Added Lender Agreement

 

vii

--------------------------------------------------------------------------------



 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT, dated as of April 5, 2019, is among ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (the “Borrower”), the various financial
institutions as are or shall become parties hereto (and their respective
successors or assigns, collectively, the “Lenders”) and BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain Commitments from the Lenders pursuant to
which Advances will be made to the Borrower in a maximum aggregate principal
amount not to exceed $1,000,000,000;

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article IV), to extend Advances to the
Borrower; and

 

WHEREAS, the proceeds of such Advances will be used for refinancing the Existing
Credit Facility (as hereinafter defined), and the balance of proceeds, if any,
will be used for working capital and other general corporate purposes, including
capital expenditures and acquisition financing, of the Borrower and its
Subsidiaries;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.                        Defined Terms.  The following terms (whether
or not underscored) when used in this Agreement, including its preamble and
recitals, shall, when capitalized, except where the context otherwise requires,
have the following meanings (such meanings to be equally applicable to the
singular and plural forms thereof):

 

“Acceptable Lender” means a commercial banking institution with a bank rating by
Moody’s/S&P of Baa1 and BBB+ or above.

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Added Lender” is defined in Section 2.14.

 

“Added Lender Agreement” means an Added Lender Agreement substantially in the
form of Exhibit F.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.

 

“Administrative Agent’s Account” means (a) the account of the Administrative
Agent maintained by the Administrative Agent at its office in New York, NY,
Account Wiring Instructions: Bank of America N.A, ABA#026009593, Account
No. 1366072250600, Reference: Royal Caribbean Cruises, Attention: Wire Clearing
Acct for Syn Loans - LIQ, and (b)  such other account of the Administrative

 

--------------------------------------------------------------------------------



 

Agent as is designated in writing from time to time by the Administrative Agent
to the Borrower and the Lenders for such purpose.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a LIBO Rate Advance (each of which shall be
a “Type” of Advance).

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

 

“Agents” means (a) the Administrative Agent and (b) the Lenders listed as the
co-syndication agents on the cover page hereof in their respective capacities as
agents under Article X, together with their respective successors (if any) in
such capacity.

 

“Agreement” means, on any date, this Term Loan Agreement as originally in effect
on the Effective Date and as thereafter from time to time further amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBO Lending Office in the case of a LIBO Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Senior Debt Rating in effect on such date as set forth below:

 

Senior Debt Rating

S&P/Moody’s

Applicable Margin for

Base Rate Advances

Applicable Margin for

LIBO Rate Advances

Level 1

A- or A3 (or higher)

0.000%

0.875%

Level 2

BBB+/Baa1

0.000%

1.000%

Level 3

BBB or Baa2

0.075%

1.075%

Level 4

BBB- or Baa3

0.200%

1.200%

Level 5

BB+ or Ba1 (or lower)

0.350%

1.350%

 

2

--------------------------------------------------------------------------------



 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), BBVA
Securities Inc., Sumitomo Mitsui Banking Corporation, The Bank of Nova Scotia,
Wells Fargo Securities LLC and DNB Markets Inc., in their capacities as joint
lead arrangers and joint bookrunners.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a)                              the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate”;

 

(b)                              ½ of 1.00% per annum above the Federal Funds
Rate in effect on such day; and

 

(c)                          the rate per annum appearing on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) as the London interbank offered rate for deposits in Dollars (“LIBOR”), at
approximately 11:00 A.M. (London time) on such date for a period of one month
(“One Month LIBOR”); provided that if One Month LIBOR shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement, plus 1.00%.

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.7(a)(i).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, in the case of LIBO Rate Advances, having the same Interest Period,
made by each of the Lenders.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or London, and, if the applicable
Business Day relates to any LIBO Rate Advances, on which dealings are carried on
in the London interbank market.

 

3

--------------------------------------------------------------------------------



 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if
such Lender has entered into a Lender Assignment Agreement, the Dollar amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 11.11.3. The initial aggregate amount of the Lenders’
Commitments as of the Effective Date is $1,000,000,000.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

4

--------------------------------------------------------------------------------



 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.9.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.15(a), at any time, any Lender
that, at such time (a) has failed to (i) fund all or any portion of its Advances
within two Business Days of the date such Advances were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any debtor relief law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a governmental authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(a)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
II.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of

 

5

--------------------------------------------------------------------------------



 

an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means April 5, 2019.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” is defined in Section 7.1.

 

“Existing Credit Facility” means the Term Loan Agreement dated as of June 29,
2018, as amended, supplemented or otherwise modified from time to time prior to
the date hereof, among the Borrower, the lenders parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable), 
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
any published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged
to Bank of America on such day on such transactions as determined by the
Administrative Agent; provided that if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

6

--------------------------------------------------------------------------------



 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

(a)                               net cash from operating activities (determined
in accordance with GAAP) for such period, as shown in the Borrower’s
consolidated statement of cash flow for such period, to

 

(b)                              the sum of:

 

(i)                                  dividends actually paid by the Borrower
during such period (including, without limitation, dividends in respect of
preferred stock of the Borrower); plus

 

(ii)                              scheduled payments of principal of all debt
less New Financings (determined in accordance with GAAP, but in any event
including Capitalized Lease Liabilities), in each case, of the Borrower and its
Subsidiaries for such period.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“IFRS” is defined in Section 1.4.

 

“Increase Option” is defined in Section 2.14.

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) 

 

7

--------------------------------------------------------------------------------



 

Indebtedness of others secured by a Lien on the property of such Person, whether
or not the respective indebtedness so secured has been assumed by such Person;
(d) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (e) Capital Lease Obligations of such Person;
(f) guarantees by such Person of Indebtedness of others, up to the amount of
Indebtedness so guaranteed by such Person; (g) obligations of such Person in
respect of surety bonds and similar obligations; and (h) liabilities arising
under Hedging Instruments.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of the Conversion of any Base Rate Advance into such LIBO Rate Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be seven days or one, two, three,
six or twelve months as the Borrower may, upon notice in substantially the form
of Exhibit C received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the second Business Day prior to the first
day of such Interest Period, select; provided, however, that:

 

(a)                               the Borrower may not select any Interest
Period that ends after the Maturity Date;

 

(b)                              Interest Periods commencing on the same date
for LIBO Rate Advances comprising part of the same Borrowing shall be of the
same duration (without limiting the ability of the Borrower to have more than
one Borrowing on the same date);

 

(c)                               [intentionally omitted];

 

(d)                              whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if in the case of an Interest Period of longer than
seven days such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(e)                               whenever the first day of any Interest Period
of longer than seven days occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.

 

“Lender” means each Lender listed on Schedule I hereto with a Commitment, and
each Added Lender and their respective successors and assigns.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D.

 

“Lenders” is defined in the preamble.

 

8

--------------------------------------------------------------------------------



 

“LIBO Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “LIBO Lending Office” in the Administrative
Questionnaire of such Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“LIBO Rate” means, for any Interest Period for each LIBO Rate Advance comprising
part of the same Borrowing, the rate per annum appearing on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) as the London interbank offered rate for deposits in Dollars, at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period, for a term comparable to such Interest Period; provided
that if the LIBO Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

 

“LIBO Rate Advance” means an Advance that bears interest as provided in
Section 2.7(a)(ii).

 

“LIBOR” has the meaning specified in the definition of Base Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent reasonably designates to determine LIBOR (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 2.8(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 2.8(c).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan Document” means this Agreement, the Notes, if any, and each amendment
hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 5.8.

 

“Maturity Date” means the date that is the third anniversary of the Effective
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);

 

(a)                               all cash on hand of the Borrower and its
Subsidiaries; plus

 

(b)                              all Cash Equivalents.

 

9

--------------------------------------------------------------------------------



 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

 

“New Financings” means proceeds from:

 

(a)                               borrowed money (whether by loan or issuance
and sale of debt securities), including drawings under this Agreement and any
other revolving credit facilities, and

 

(b)                              the issuance and sale of equity securities.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.1 and (ii) has been approved
by the Required Lenders.

 

“Non-Defaulting Lenders” means the Lenders that are not Defaulting Lenders.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

“Notice” is defined in Section 11.2(c).

 

“Notice of Borrowing” is defined in Section 2.2(a).

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Prepayment Event” is defined in Section 8.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is the amount of
such Lender’s Commitment or Advances, as applicable, at such time (or, if the
Commitments shall have been terminated, such Lender’s

 

10

--------------------------------------------------------------------------------



 

Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Commitments or Advances, as
applicable, at such time (or, if the Commitments shall have been terminated, the
aggregate amount of all Commitments as in effect immediately prior to such
termination); provided that in the case of Section 2.15 when a Defaulting Lender
shall exist, “Ratable Share” shall mean the percentage of the total Commitments
or Advances, as applicable (disregarding any Defaulting Lender’s Commitments or
Advances, as applicable), represented by such Lender’s Commitments or Advances,
as applicable.

 

“Register” is defined in Section 11.11.3.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors (including lawyers and accountants) and
representatives of such Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold more
than 50% of the aggregate unpaid principal amount (based on the Equivalent in
Dollars at such time) of the Advances or, if no such principal amount is then
outstanding, Lenders that in the aggregate have more than 50% of the
Commitments; provided that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time the Commitments and Advances of such Lender at such time.

 

“Resignation Effective Date” is defined in Section 10.7(a).

 

“S&P” means S&P Global Ratings and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or any
person owned or controlled by any such Person or Persons or (b) any Person
operating, organized or resident in a Sanctioned Country.

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.8(c).

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency). 
For purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (ii) if neither S&P nor Moody’s shall have in
effect a Senior Debt Rating, the Applicable Margin

 

11

--------------------------------------------------------------------------------



 

will be set in accordance with Level 5 under the definition of “Applicable
Margin”, unless (A) within 21 days of being notified by the Administrative Agent
that both Moody’s and S&P have ceased to give a Senior Debt Rating, the Borrower
has obtained from at least one of such agencies a private implied rating for its
senior debt or (B) having failed to obtain such private rating within such
21-day period, the Borrower and the Lenders shall have agreed within a further
15-day period (during which period the Borrower and the Agents shall consult in
good faith to find an alternative method of providing an implied rating of the
Borrower’s senior debt) on an alternative rating method, which agreed
alternative shall apply for the purposes of this Agreement; (iii) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon the higher rating unless such ratings
differ by two or more levels, in which case the applicable level will be deemed
to be one level below the higher of such levels; (iv) if any rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (v) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Senior Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Taxes” is defined in Section 3.6.

 

“Type” means the distinction of an Advance as a LIBO Rate Advance or a Base Rate
Advance.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2.                        Use of Defined Terms; Other Definitional
Provisions.  (a) Unless otherwise defined or the context otherwise requires,
terms for which meanings are provided in this Agreement shall, when capitalized,
have such meanings when used in the Disclosure Schedule and in each Note, Notice
of Borrowing, notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.

 

12

--------------------------------------------------------------------------------



 

(b) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

SECTION 1.3.                        Cross-References.  Unless otherwise
specified, references in this Agreement and in each other Loan Document to any
Article or Section are references to such Article or Section of this Agreement
or such other Loan Document, as the case may be, and, unless otherwise
specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.

 

SECTION 1.4.                        Accounting and Financial Determinations. 
Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 6.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with United States generally
accepted accounting principles (“GAAP”) consistently applied (or, if not
consistently applied, accompanied by details of the inconsistencies); provided
that if the Borrower elects to apply or is required to apply International
Financial Reporting Standards (“IFRS”) accounting principles in lieu of GAAP,
upon any such election and notice to the Administrative Agent, references herein
to GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
in this Agreement); provided, further, that if, as a result of (i) any change in
GAAP or IFRS or in the interpretation thereof or (ii) the application by the
Borrower of IFRS in lieu of GAAP, in each case, after the date of the financial
statements referred to in Section 5.6, there is a change in the manner of
determining any of the items referred to herein that are to be determined by
reference to GAAP, and the effect of such change would (in the reasonable
opinion of the Borrower or the Administrative Agent) be such as to affect the
basis or efficacy of the covenants contained in Section 6.2.4 in ascertaining
the financial condition of the Borrower or the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate such change occurring after the date hereof in GAAP or the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), then such item shall for the purposes of
such Sections of this Agreement continue to be determined in accordance with
GAAP relating thereto as GAAP were applied immediately prior to such change in
GAAP or in the interpretation thereof until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, all obligations of any person that are or would be characterized as
operating lease obligations in accordance with GAAP as in effect on December 31,
2018 (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations for
purposes of this Agreement regardless of any change in GAAP following
December 31, 2018 that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as
capitalized leases; provided that, for clarification purposes, operating leases
recorded as liabilities on the balance sheet due to a change in accounting
treatment, or otherwise, shall for all purposes not be treated as Indebtedness,
Capital Lease Obligations or Capitalized Lease Liabilities.

 

13

--------------------------------------------------------------------------------



 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

SECTION 2.1.                        The Advances.  Each Lender severally agrees,
on the terms and conditions hereinafter set forth, to make Advances to the
Borrower on the Effective Date, in an amount not to exceed such Lender’s
Commitment. The Borrowing to be made on the Effective Date shall be in an amount
not less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof
and shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments. Amounts borrowed
hereunder and prepaid or repaid may not be reborrowed.

 

SECTION 2.2.                        Making the Advances.  (a)  Each Borrowing
shall be made on notice, given not later than (x) 11:00 A.M. (New York City
time) on the second Business Day prior to the date of the proposed Borrowing in
the case of a Borrowing consisting of LIBO Rate Advances or (y) 11:00 A.M. (New
York City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent by
telecopier or other electronic transmission, which shall give to each Lender
prompt notice (in the case of a proposed Borrowing consisting of Base Rate
Advances, by 12:00 P.M. (New York City time)) thereof by telecopier or other
electronic transmission.  Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed promptly in writing, telecopier or
other electronic transmission in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of LIBO Rate Advances, initial
Interest Period for each such Advance.  Each Lender shall, before
11:00 A.M. (New York City time) on the date of such Borrowing, in the case of a
Borrowing consisting of LIBO Rate Advances and before 1:00 P.M. (New York City
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the applicable Administrative Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Section 4.2 the Administrative Agent will
make such funds available to the Borrower at the account of the Borrower
specified in the applicable Notice of Borrowing.

 

(b)                              [Intentionally omitted].

 

(c)                               Anything in subsection (a) above to the
contrary notwithstanding, (i) the Borrower may not select LIBO Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $5,000,000
or if the obligation of the Lenders to make LIBO Rate Advances shall then be
suspended pursuant to Section 2.8 or 3.1 and (ii) the LIBO Rate Advances may not
be outstanding as part of more than 15 separate Borrowings.

 

(d)                              Each Notice of Borrowing shall be irrevocable
and binding on the Borrower.  In the case of any Borrowing that the related
Notice of Borrowing specifies is to be comprised of LIBO Rate Advances, the
Borrower shall indemnify each Lender in accordance with Section 3.4.

 

(e)                               Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.2, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such

 

14

--------------------------------------------------------------------------------



 

Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to the Advances
comprising such Borrowing and (ii) in the case of such Lender the Federal Funds
Rate.  If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

 

(f)                                The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Advance on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(g)                               If any Lender shall default in its obligations
under Section 2.1, the Agents shall, at the request of the Borrower, use
reasonable efforts to find a bank or other financial institution acceptable to
the Borrower and reasonably acceptable to the Administrative Agent to replace
such Lender on terms acceptable to the Borrower and to have such bank or other
financial institution replace such Lender.

 

(h)                              Each Lender may, if it so elects, fulfill its
obligation to make or continue Advances hereunder by causing one of its foreign
branches or Affiliates (or an international banking facility created by such
Lender) to make or maintain such Advance; provided that such Advance shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrower to repay such Advance shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility.

 

SECTION 2.3.                        [Intentionally omitted].

 

SECTION 2.4.                        [Intentionally omitted].

 

SECTION 2.5.                        [Intentionally omitted].

 

SECTION 2.6.                        Repayment of Advances .  The Borrower shall
repay to the Administrative Agent for the account of each Lender on the Maturity
Date the aggregate principal amount of the Advances made by such Lender and then
outstanding.

 

SECTION 2.7.                        Interest on Advances.  (a)  Scheduled
Interest.  The Borrower shall pay interest on the unpaid principal amount of
each Advance made to it and owing to each Lender from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

 

(i)                                  Base Rate Advances.  During such periods as
such Advance is a Base Rate Advance, a rate per annum equal at all times to the
result of (x) the Base Rate in effect from time to time plus (y) the Applicable
Margin for Base Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

 

(ii)                              LIBO Rate Advances.  During such periods as
such Advance is a LIBO Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the result of (x) the LIBO Rate for
such Interest Period for such LIBO Rate Advance plus (y) the Applicable Margin
for LIBO Rate Advances in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day

 

15

--------------------------------------------------------------------------------



 

of such Interest Period and on the date such LIBO Rate Advance shall be
Converted or paid in full.

 

(b)                              Default Interest.  After the date any principal
amount of any Advance is due and payable (whether on the Maturity Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above as certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error).

 

SECTION 2.8.                        Interest Rate Determination.  (a)  The
Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate.

 

(b)                              If the Borrower shall fail to select the
duration of any Interest Period for any LIBO Rate Advances in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.1,
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and such Advances shall, on such last day, automatically be continued as an
Advance with an Interest Period having a duration of one month.

 

(c)                               Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:

 

(i)                                  adequate and reasonable means do not exist
for ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(ii)                              the administrator of the LIBOR Screen Rate or
a governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)                          syndicated loans currently being executed, or
that include language similar to that contained in this Section 2.8(c), are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any

 

16

--------------------------------------------------------------------------------



 

proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 P.M. (New York City time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBO Rate Advances shall be suspended (to the extent of the affected LIBO Rate
Advances or Interest Periods), and (y) the One Month LIBOR component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Advances (to the extent of the affected LIBO Rate
Advances or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Advances (subject to
the foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

SECTION 2.9.                        Optional Conversion of Advances.  The
Borrower may on any Business Day, upon notice given to the Administrative Agent
in substantially the form of Exhibit C not later than 11:00 A.M. (New York City
time) on the second Business Day prior to the date of the proposed Conversion
and subject to the provisions of Sections 2.8 and 3.1, Convert all Advances of
one Type comprising the same Borrowing into Advances of the other Type;
provided, however, that any Conversion of LIBO Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such LIBO
Rate Advances, any Conversion of Base Rate Advances into LIBO Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.2(c) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.2(c).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into LIBO Rate Advances, the duration of the initial Interest
Period for each such Advance.  Each notice of Conversion shall be irrevocable
and binding on the Borrower.

 

SECTION 2.10.                Optional Prepayments of Advances.  The Borrower
may, upon notice at least two Business Days prior to the date of such
prepayment, in the case of LIBO Rate Advances, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the case of Base
Rate

 

17

--------------------------------------------------------------------------------



 

Advances, to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amount of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment of LIBO Rate Advances shall be
in an aggregate principal amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and in the event of any such prepayment
of a LIBO Rate Advance, the Borrower shall be obligated to reimburse the Lenders
in respect thereof pursuant to Section 3.4.

 

SECTION 2.11.                Payments and Computations.  (a)  The Borrower shall
make each payment hereunder, irrespective of any right of counterclaim or
set-off, not later than 11:00 A.M. (New York City time) on the day when due in
Dollars to the Administrative Agent at the applicable Administrative Agent’s
Account in same day funds.  The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or fees ratably (other than amounts payable pursuant to Section 3.3,
3.4, 3.5, 3.6 or 3.7) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon any Added Lender becoming a Lender hereunder as a result of an
exercise of the Increase Option pursuant to Section 2.14, and upon the
Administrative Agent’s receipt of such Lender’s Added Lender Agreement and
recording of the information contained therein in the Register, from and after
the applicable Increase Option Date, the Administrative Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Added Lender. Upon its acceptance of a
Lender Assignment Agreement and recording of the information contained therein
in the Register pursuant to Section 11.11.3, from and after the effective date
specified in such Lender Assignment Agreement, the Administrative Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Lender Assignment Agreement shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)                              All computations of interest based on the Base
Rate (including Base Rate determined by reference to the LIBO Rate or the
Federal Funds Rate) shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the LIBO Rate or the Federal Funds Rate and of fees shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)                               Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day; provided, however, that, if
such extension would cause payment of interest on or principal of LIBO Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day and provided, further, that any such
adjustment to the payment date shall in each case be made in the computation of
payment of interest or fee, as the case may be.

 

(d)                              Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the

 

18

--------------------------------------------------------------------------------



 

Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(e)                               To the extent that the Administrative Agent
receives funds for application to the amounts owing by the Borrower under or in
respect of this Agreement or any Note in currencies other than the currency or
currencies required to enable the Administrative Agent to distribute funds to
the Lenders in accordance with the terms of this Section 2.11, the
Administrative Agent, to the extent permitted by applicable law, shall be
entitled to convert or exchange such funds into Dollars to the extent necessary
to enable the Administrative Agent to distribute such funds in accordance with
the terms of this Section 2.11; provided that the Borrower and each of the
Lenders hereby agree that the Administrative Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.11(e) or as a result of the failure of the Administrative
Agent to effect any such conversion or exchange; and provided further that the
Borrower agrees, to the extent permitted by applicable law, to indemnify the
Administrative Agent and each Lender, and hold the Administrative Agent and each
Lender harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.11(e).

 

SECTION 2.12.                Sharing of Payments, Etc.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Advances owing to it (other
than (x) pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7 or (y) any payments made
in accordance with the express terms of this Agreement at any time that a
Defaulting Lender exists and any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Commitments or
Advances in accordance with Section 2.15, Section 11.11.1 or Section 11.11.2) in
excess of its Ratable Share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.12 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.13.                Evidence of Debt.  (a)  Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances.  The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
Note is required or appropriate in order for such Lender to evidence (whether
for purposes of pledge, enforcement or otherwise) the Advances owing to, or to
be made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Commitment of such Lender.

 

19

--------------------------------------------------------------------------------



 

(b)                              The Register maintained by the Administrative
Agent pursuant to Section 11.11.3 shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded (i) the date, currency and amount of each Borrowing made hereunder, the
Type of Advances comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Lender Assignment Agreement
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Administrative Agent
from the Borrower hereunder and each Lender’s share thereof.

 

(c)                               Entries made in good faith by the
Administrative Agent in the Register pursuant to subsection (b) above, and by
each Lender in its account or accounts pursuant to subsection (a) above, shall
be prima facie evidence of the amount of principal and interest due and payable
or to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement, absent manifest error.

 

SECTION 2.14.                Increase Option.  (a)  The Borrower shall have the
right up to six months prior to the Maturity Date, by notice to the
Administrative Agent, to effectuate on one or more occasions, additional
Advances under this Agreement (such right to increase, the “Increase Option”) by
adding to this Agreement one or more commercial banks or financial institutions
(who shall, upon completion of the requirements of this Section 2.14 constitute
“Lenders” hereunder) (an “Added Lender”), or by allowing one or more Lenders in
their sole discretion to make additional Advances hereunder (each an “Increasing
Lender”); provided that (x) no additional Advance on any occasion shall be less
than $10,000,000, (y) no additional Advances pursuant to this Section 2.14 shall
result in aggregate Advances exceeding $1,350,000,000, and (z) no Lender shall
be required to make any additional Advances under this Section 2.14 without the
consent of such Lender. The Borrower shall deliver to the Administrative Agent
on or before the applicable Increase Option Date each of the following items
with respect to each Added Lender and Increasing Lender:

 

(i)                                  a written notice of the Borrower’s
intention to borrow the aggregate amount of Advances pursuant to this
Section 2.14, which shall specify each Added Lender and the amount of such Added
Lender’s Advance (if any), each Increasing Lender and the amount of the
additional Advance of such Increasing Lender’s Advance (if any), and such other
information as is reasonably requested by the Administrative Agent;

 

(ii)                              documents in the form of Exhibit E or
Exhibit F, as applicable, executed and delivered by each Added Lender and each
Increasing Lender, pursuant to which such Lender becomes a party hereto or makes
an additional Advance, as the case may be; and

 

(iii)                          if requested by the applicable Lender, Notes or
replacement Notes, as the case may be, executed and delivered by the Borrower.

 

Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof.  Upon execution
and delivery of such documents (the “Increase Option Date”), such new Lender
shall constitute a “Lender” hereunder with an Advance as specified therein, or
such Increasing Lender’s Advance shall increase as specified therein, as the
case may be.  Immediately upon the effectiveness of the addition of such Added
Lender or the increase in the Advance of such Increasing Lender under this
Section 2.14, the respective Ratable Shares of the Lenders shall be deemed
modified as appropriate to correspond to such changed aggregate Advances.

 

The Borrower shall borrow up to the full amount of the additional Advances in
accordance with Section 2.2 on the Increase Option Date.

 

20

--------------------------------------------------------------------------------



 

SECTION 2.15.                Defaulting Lenders.

 

(a)                               If the Borrower and the Administrative Agent
agree in writing in their reasonable determination that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral or letters of credit),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders in accordance with their Ratable Shares,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

(b)                              Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest or other amounts
received by the Administrative Agent for the account of any Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default and no Prepayment
Event shall have occurred and be continuing), to the funding of any Advance in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default and no
Prepayment Event shall have occurred and be continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made at a time when the applicable conditions set forth in Article IV were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender and provided further that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination of this
Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.15 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

ARTICLE III
CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 3.1.                        LIBO Rate Lending Unlawful.  If the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful, for such Lender to
make, continue or maintain any Advance bearing interest at a rate based on the
LIBO Rate, the obligations of such Lender to make, continue or maintain any
Advances bearing interest at a rate based on the LIBO Rate shall, upon

 

21

--------------------------------------------------------------------------------



 

notice thereof to the Borrower, the Administrative Agent and each other Lender,
forthwith be suspended until the circumstances causing such suspension no longer
exist, provided that such Lender’s obligation to make, continue and maintain
Advances hereunder shall be automatically converted into an obligation to make,
continue and maintain Advances bearing interest at a rate to be negotiated
between such Lender and the Borrower that is the equivalent of the sum of the
LIBO Rate for the relevant Interest Period plus the Applicable Margin applicable
to LIBO Rate Advances or, if such negotiated rate is not agreed upon by the
Borrower and such Lender within fifteen Business Days, a rate equal to the
Federal Funds Rate from time to time in effect plus the Applicable Margin
applicable to LIBO Rate Advances.

 

SECTION 3.2.                        Deposits Unavailable.

 

If the Administrative Agent shall have determined that:

 

(a)                               deposits in the relevant amount, in the
relevant currency and for the relevant Interest Period are not available to it
in the London interbank market; or

 

(b)                              by reason of circumstances affecting the London
interbank market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Advances,

 

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders.  The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement.  If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin applicable to LIBO Rate Advances plus the Federal Funds Rate in effect
from time to time.

 

SECTION 3.3.                        Increased Costs, etc.  If a change in any
applicable treaty, law, regulation or regulatory requirement (including by
introduction or adoption of any new treaty, law, regulation or regulatory
requirement) or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law, and for the
avoidance of doubt, including any changes resulting from (i) requests, rules,
guidelines or directives concerning capital adequacy or liquidity issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
governmental or other authority including, without limitation, any agency of the
United States or the United Kingdom, the European Union or similar monetary or
multinational authority insofar as it may be changed or imposed after the date
hereof, shall:

 

(a)                               subject any Lender to any taxes, levies,
duties, charges, fees, deductions or withholdings of any nature with respect to
its commitment to lend and other commitments of such type or any part thereof
imposed, levied, collected, withheld or assessed by any jurisdiction or any
political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 3.6,
withholding taxes); or

 

22

--------------------------------------------------------------------------------



 

(b)                              change the basis of taxation to any Lender
(other than a change in taxation on the overall net income of such Lender) of
payments of principal or interest or any other payment due or to become due
pursuant to this Agreement; or

 

(c)                               impose, modify or deem applicable any reserve,
liquidity or capital adequacy requirements (other than the reserve costs
described in Section 3.7) or other banking or monetary controls or requirements
which affect the manner in which a Lender shall allocate its capital resources
to its obligations hereunder or require the making of any special deposits
against or in respect of any assets or liabilities of, deposits with or for the
account of, or loans by, any Lender (provided that such Lender shall, unless
prohibited by law, allocate its capital resources to its obligations hereunder
in a manner which is consistent with its present treatment of the allocation of
its capital resources); or

 

(d)                              impose on any Lender any other condition
affecting its commitment to lend hereunder,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making Advances or maintaining its Commitment or any part
thereof, (ii) to reduce the amount of any payment received by such Lender or its
effective return hereunder or on its capital or (iii) to cause such Lender to
make any payment or to forego any return based on any amount received or
receivable by such Lender hereunder, then and in any such case if such increase
or reduction in the opinion of such Lender materially affects the interests of
such Lender, (A) the Lender concerned shall (through the Administrative Agent)
notify the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the effects of such law, regulation or regulatory
requirement or any change therein or in the interpretation thereof and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender and (B) the Borrower shall forthwith upon demand pay to the
Administrative Agent for the account of such Lender such amount as is necessary
to compensate such Lender for such additional cost or such reduction and
ancillary expenses, including taxes, incurred as a result of such adjustment. 
Such notice shall (i) describe in reasonable detail the event leading to such
additional cost, together with the approximate date of the effectiveness
thereof, (ii) set forth the amount of such additional cost, (iii) describe the
manner in which such amount has been calculated, (iv) certify that the method
used to calculate such amount is the Lender’s standard method of calculating
such amount, (v) certify that such request is consistent with its treatment of
other borrowers that are subject to similar provisions, and (vi) certify that,
to the best of its knowledge, such change in circumstance is of general
application to the commercial banking industry in such Lender’s jurisdiction of
organization or in the relevant jurisdiction in which such Lender does
business.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such increased costs
or reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof, but not
more than six months prior to the date that such Lender notifies the Borrower of
the circumstance giving rise to such cost or reductions and of such Lender’s
intention to claim compensation therefor.

 

SECTION 3.4.                        Funding Losses.  In the event any Lender
shall incur any loss or expense (other than loss of profits, business or
anticipated savings) by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to make, continue or maintain any portion of
the principal amount of any Advance as a LIBO Rate Advance as a result of:

 

23

--------------------------------------------------------------------------------



 

(a)                               any conversion or repayment or prepayment of
the principal amount of any LIBO Rate Advances on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.1 or otherwise; or

 

(b)                              any LIBO Rate Advances not being made in
accordance with the Notice of Borrowing therefor due to the fault of the
Borrower or as a result of any of the conditions precedent set forth in
Article IV not being satisfied,

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense.  Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

 

SECTION 3.5.                        Increased Capital Costs.  If any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law and for the avoidance of doubt,
including any changes resulting from (i) requests, rules, guidelines or
directives concerning capital adequacy or liquidity issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
court, central bank, regulator or other governmental authority increases the
amount of capital required to be maintained by any Lender or any Person
controlling such Lender, and the rate of return on its or such controlling
Person’s capital as a consequence of its Commitments or the Advances made by
such Lender is reduced to a level below that which such Lender or such
controlling Person would have achieved but for the occurrence of any such change
in circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return.  Any such notice shall
(i) describe in reasonable detail the capital adequacy or liquidity requirements
which have been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the amount of such lowered return, (iii) describe the
manner in which such amount has been calculated, (iv) certify that the method
used to calculate such amount is such Lender’s standard method of calculating
such amount, (v) certify that such request for such additional amounts is
consistent with its treatment of other borrowers that are subject to similar
provisions and (vi) certify that, to the best of its knowledge, such change in
circumstances is of general application to the commercial banking industry in
the jurisdictions in which such Lender does business.  In determining such
amount, such Lender may use any method of averaging and attribution that it
shall, subject to the foregoing sentence, deem applicable.  Each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid such reduction in such rate of
return and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor.

 

24

--------------------------------------------------------------------------------



 

SECTION 3.6.                        Taxes.  All payments by the Borrower of
principal of, and interest on, the Advances and all other amounts payable
hereunder shall be made free and clear of and without deduction for any present
or future income, excise, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, but excluding, with respect to each Lender, taxes imposed on
or measured by such Lender’s net income or receipts and franchise taxes imposed
in lieu of net income taxes or taxes on receipts, by the jurisdiction under the
laws of which such Lender is organized or any political subdivision thereof or
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof or any other jurisdiction unless such net income taxes are
imposed solely as a result of the Borrower’s activities in such other
jurisdiction, and any taxes imposed under FATCA (such non-excluded items being
called “Taxes”).  In the event that any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will:

 

(a)                               pay directly to the relevant authority the
full amount required to be so withheld or deducted;

 

(b)         promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and

 

(c)         pay to the Administrative Agent for the account of the Lenders such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required.

 

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
such Lender hereunder, the Administrative Agent or such Lender may pay such
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such Person would have received
had no such Taxes been asserted.

 

Any Lender claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
as a result of any such failure (so long as such amount did not become payable
as a result of the failure of such Lender to provide timely notice to the
Borrower of the assertion of a liability related to the payment of Taxes).  For
purposes of this Section 3.6, a distribution hereunder by the Administrative
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any tax under
this Section 3.6 or by reason of any payment made by the Borrower pursuant to
Section 3.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower

 

25

--------------------------------------------------------------------------------



 

such amount (plus any interest received by such Lender in connection with such
refund, credit, deduction or reduction) as is equal to the net after-tax value
to such Lender of such part of such refund, credit, deduction or reduction as
such Lender reasonably determines is allocable to such tax or such payment (less
out-of-pocket expenses incurred by such Lender), provided that no Lender shall
be obligated to disclose to the Borrower any information regarding its tax
affairs or tax computations.

 

Each Lender (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender or a Participant
that is organized under the laws of a jurisdiction other than the United States
(a) provide to the Administrative Agent and the Borrower an appropriately
executed copy of Internal Revenue Service Form W-8ECI certifying that any
payments made to or for the benefit of such Lender or such Participant are
effectively connected with a trade or business in the United States (or,
alternatively, an Internal Revenue Service Form W-8BEN or W-8BEN-E claiming the
benefits of a tax treaty, but only if the applicable treaty described in such
form provides for a complete exemption from U.S. federal income tax
withholding), or any successor form, on or prior to the date hereof (or, in the
case of any assignee as provided for in Section 11.11.1 or Participant, on or
prior to the date of the relevant assignment or participation) in each case
attached to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify
the Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects and (c) provide such other tax forms or other documents as
shall be prescribed by applicable law, if any, or as otherwise reasonably
requested, to demonstrate, to the extent applicable, that payments to such
Lender (or Participant) hereunder are exempt from withholding under FATCA, and
(ii) in all cases, provide such forms, certificates or other documents or
information, as and when reasonably requested by the Borrower, necessary to
claim any applicable exemption from, or reduction of, Taxes or any payments made
to or for benefit of such Lender or such Participant, provided that the Lender
or Participant is legally able to deliver such forms, certificates or other
documents.  For any period with respect to which a Lender (or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an assignee as
provided for in Section 11.11.1, would be the date on which the original
assignor was required to provide such form) or if such form otherwise is not
required hereunder) such Lender (or Participant) shall not be entitled to the
benefits of this Section 3.6 with respect to Taxes imposed by reason of such
failure.

 

SECTION 3.7.                        Reserve Costs.  Without in any way limiting
the Borrower’s obligations under Section 3.3, the Borrower shall pay to each
Lender on the last day of each Interest Period of each LIBO Rate Advance, so
long as the relevant Applicable Lending Office of such Lender is required to
maintain reserves against “Eurocurrency liabilities” under Regulation D of the
F.R.S. Board, upon notice from such Lender, an additional amount equal to the
product of the following for each LIBO Rate Advance for each day during such
Interest Period:

 

(i)                                  the principal amount of such LIBO Rate
Advance outstanding on such day; and

 

(ii)                              the remainder of (x) a fraction the numerator
of which is the rate (expressed as a decimal) at which interest accrues on such
LIBO Rate Advance for such Interest Period as provided in this Agreement (less
the Applicable Margin applicable to LIBO Rate Advances) and the denominator of
which is one minus any increase after the Effective Date in the effective rate
(expressed as a decimal) at which such reserve requirements are imposed on such
Lender minus (y) such numerator; and

 

(iii)                          1/360.

 

26

--------------------------------------------------------------------------------



 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Applicable
Lending Office) if such efforts would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 3.8.                        Replacement Lenders, etc.  If the Borrower
shall be required to make any payment to any Lender pursuant to Section 3.3,
3.4, 3.5, 3.6 or 3.7, the Borrower shall be entitled at any time (so long as no
Default and no Prepayment Event shall have occurred and be continuing) within
180 days after receipt of notice from such Lender of such required payment to
(a) terminate such Lender’s Commitment (whereupon the Ratable Shares of each
other Lender shall automatically be adjusted to an amount equal to each such
Lender’s ratable share of the remaining Commitments), and such Lender’s right to
receive any facility fee accruing after such termination, (b) prepay the
affected portion of such Lender’s Advances in full, together with accrued
interest thereon through the date of such prepayment (provided that the Borrower
shall not prepay any such Lender pursuant to this clause (b) without replacing
such Lender pursuant to the following clause (c) until a 30-day period shall
have elapsed during which the Borrower and the Agents shall have attempted in
good faith to replace such Lender), and/or (c) replace such Lender with another
financial institution reasonably acceptable to the Administrative Agent,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement and (ii) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more assignees
in an aggregate amount at least equal to the aggregate outstanding principal
amount of the Advances owing to such Lender, together with accrued interest
thereon to the date of payment of such principal amount and all other amounts
payable to such Lender under this Agreement.  Each Lender represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 3.3, 3.4, 3.5, 3.6 and 3.7 to or for account
of such Lender.

 

SECTION 3.9.                        Setoff.  Upon the occurrence and during
continuance of an Event of Default or Prepayment Event, each Lender shall have,
to the extent permitted by applicable law, the right to appropriate and apply to
the payment of the Obligations then due and owing to it any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Lender; provided that any such appropriation and
application shall be subject to the provisions of Section 2.12; provided,
further, that in the event that any Defaulting Lender exercises any such right
of setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15(b) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure

 

27

--------------------------------------------------------------------------------



 

to give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Lender may have.

 

SECTION 3.10.                Use of Proceeds.  The Borrower shall apply the
proceeds of each Borrowing in accordance with the third recital; without
limiting the foregoing, no proceeds of any Advance will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934 or any “margin stock”, as defined in F.R.S.
Board Regulation U.

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

SECTION 4.1.                        Effectiveness.  The obligations of the
Lenders to fund any Borrowing shall be subject to the satisfaction or waiver of
the conditions precedent set forth in this Section 4.1.

 

(a)                               Resolutions, etc.  The Administrative Agent
shall have received from the Borrower:

 

(i)                                  a certificate, dated the Effective Date, of
its Secretary or Assistant Secretary as to the incumbency and signatures of
those of its officers authorized to act with respect to this Agreement and each
other Loan Document and as to the truth and completeness of the attached:

 

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

(y) Organic Documents of the Borrower,

 

and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Borrower canceling or
amending such prior certificate; and

 

(ii)                              a certificate of good standing issued by the
relevant Liberian authorities in respect of the Borrower.

 

(b)                              Delivery of Notes.  The Administrative Agent
shall have received, for the account of the respective Lenders, the Notes
requested by Lenders pursuant to Section 2.13 at least five Business Days prior
to the Effective Date, duly executed and delivered by the Borrower.

 

(c)                               Opinions of Counsel.  The Administrative Agent
shall have received opinions, dated the Effective Date and addressed to the
Agents and each Lender, from:

 

(i)                                  Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Borrower, as to New York law, in a form reasonably satisfactory
to the Administrative Agent; and

 

(ii)                              Watson Farley & Williams LLP, counsel to the
Borrower, as to Liberian Law, in a form reasonably satisfactory to the
Administrative Agent.

 

(d)                              Closing Fees, Expenses, etc.  The
Administrative Agent shall have received for its own account, or for the account
of each Lender, as the case may be, all fees that the Borrower shall have agreed
in writing to pay to the Administrative Agent (whether for its own account or
for account of any of

 

28

--------------------------------------------------------------------------------



 

the Lenders) and all invoiced expenses of the Administrative Agent (including
the agreed fees and expenses of counsel to the Administrative Agent) on or prior
to the Effective Date.

 

(e)                               Know your Customer.  Each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act to the
extent reasonably requested by such Lender at least five Business Days prior to
the Effective Date.

 

(f)                                Beneficial Ownership Certifications.  At
least five (5) days prior to the Effective Date, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Borrower.

 

SECTION 4.2.                        All Borrowings .  The obligation of each
Lender to fund any Advance on the occasion of any Borrowing (including the
initial Borrowing on the Effective Date) shall be subject to the satisfaction or
waiver of each of the conditions precedent set forth in this Section 4.2.

 

(a)                               Compliance with Warranties, No Default, etc. 
Both before and after giving effect to any Borrowing the following statements
shall be true and correct:

 

(i)                                  the representations and warranties set
forth in Article V (excluding, however, those contained in the last sentence of
Section 5.6 and in Sections 5.8, 5.9(b), 5.10 and 5.12) shall be true and
correct in all material respects except for those representations and warranties
that are qualified by materiality or Material Adverse Effect, which shall be
true and correct, with the same effect as if then made; and

 

(ii)                              no Default and no Prepayment Event and no
event which (with notice or lapse of time or both) would become a Prepayment
Event shall have then occurred and be continuing.

 

(b)                              Request.  The Administrative Agent shall have
received a Notice of Borrowing.  Each of the delivery of a Notice of Borrowing,
and the acceptance by the Borrower of the proceeds of such Borrowing shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing (both immediately before and after giving effect to such
Borrowing and the application of the proceeds thereof) the statements made in
Section 4.2(a) are true and correct.

 

SECTION 4.3.                        Determinations Under Section 4.1.  For
purposes of determining compliance with the conditions specified in Section 4.1,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that the Borrower, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto.  The Administrative Agent
shall promptly notify the Lenders of the occurrence of the Effective Date.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
to make Advances hereunder, the Borrower represents and warrants to the
Administrative Agent and each Lender as set forth in this Article V as of the
Effective Date and, except with respect to the representations and warranties in
Sections 5.6 (with respect to the final sentence only), 5.8, 5.9(b), 5.10 and
5.12, as of the date of each Borrowing.

 

29

--------------------------------------------------------------------------------



 

SECTION 5.1.                        Organization, etc.  The Borrower and each of
the Principal Subsidiaries is a corporation validly organized and existing and
in good standing under the laws of its jurisdiction of incorporation; the
Borrower is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.

 

SECTION 5.2.                        Due Authorization, Non-Contravention, etc. 
The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document, are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not:

 

(a)                               contravene the Borrower’s Organic Documents;

 

(b)                              contravene any law or governmental regulation
of any Applicable Jurisdiction except as would not reasonably be expected to
result in a Material Adverse Effect;

 

(c)                               contravene any court decree or order binding
on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect;

 

(d)                              contravene any contractual restriction binding
on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect; or

 

(e)                               result in, or require the creation or
imposition of, any Lien on any of the Borrower’s properties except as would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.3.                        Government Approval, Regulation, etc.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower of this Agreement or
any other Loan Document (except for authorizations or approvals not required to
be obtained on or prior to the Effective Date that have been obtained or actions
not required to be taken on or prior to the Effective Date that have been
taken).  Each of the Borrower and each Principal Subsidiary holds all
governmental licenses, permits and other approvals required to conduct its
business as conducted by it on the Effective Date, except to the extent the
failure to hold any such licenses, permits or other approvals would not have a
Material Adverse Effect.

 

SECTION 5.4.                        Compliance with Environmental Laws.  The
Borrower and each Principal Subsidiary is in compliance with all applicable
Environmental Laws, except to the extent that the failure to so comply would not
have a Material Adverse Effect.

 

SECTION 5.5.                        Validity, etc.  This Agreement constitutes,
and the Notes will, on the due execution and delivery thereof, constitute, the
legal, valid and binding obligations of the Borrower enforceable in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.

 

SECTION 5.6.                        Financial Information.  The consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2018, and
the related consolidated statements of operations and cash flows of the Borrower
and its Subsidiaries, copies of which have been furnished to the Administrative
Agent and each Lender, have been prepared in accordance with GAAP, and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at December 31,

 

30

--------------------------------------------------------------------------------



 

2018 and the results of their operations for the Fiscal Year then ended.  Since
December 31, 2018 there has been no material adverse change in the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole.

 

SECTION 5.7.        No Default, Event of Default or Prepayment Event.  No
Default, Event of Default or Prepayment Event has occurred and is continuing.

 

SECTION 5.8.                        Litigation.  There is no action, suit,
litigation, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Principal Subsidiary, that
(i) except as set forth in filings made by the Borrower with the Securities and
Exchange Commission, in the Borrower’s reasonable opinion might reasonably be
expected to materially adversely affect the business, operations or financial
condition of the Borrower and its Subsidiaries (taken as a whole) (collectively,
“Material Litigation”) or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby.

 

SECTION 5.9.                        Vessels.  Each Vessel is

 

(a)                               legally and beneficially owned by the Borrower
or a Principal Subsidiary,

 

 

(b)                              registered in the name of the Borrower or such
Principal Subsidiary under the flag identified in Item 5.9(b) of the Disclosure
Schedule,

 

(c)                               free of all recorded Liens, other than Liens
permitted by Section 6.2.3, and

 

(d)                              insured against loss or damage in compliance
with Section 6.1.5.

 

SECTION 5.10.                Subsidiaries.  The Borrower has no Existing
Principal Subsidiaries on the Effective Date, except those Existing Principal
Subsidiaries which are identified in Item 5.10 of the Disclosure Schedule.  All
Existing Principal Subsidiaries are direct or indirect wholly-owned Subsidiaries
of the Borrower, except to the extent any such Existing Principal Subsidiary or
an interest therein has been sold in accordance with clause (b) of Section 6.2.7
or such Existing Principal Subsidiary no longer owns a Vessel.

 

SECTION 5.11.                Obligations rank pari passu.  The Obligations rank
at least pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower other than Indebtedness
preferred as a matter of law.

 

SECTION 5.12.                No Filing, etc. Required.  No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the other Loan Documents (except for filings, recordings,
registrations or payments not required to be made on or prior to the Effective
Date that have been made).

 

SECTION 5.13.                No Immunity.  The Borrower is subject to civil and
commercial law with respect to the Obligations.  Neither the Borrower nor any of
its properties or revenues is entitled to any right of immunity in any
Applicable Jurisdiction from suit, court jurisdiction, judgment, attachment
(whether before or after judgment), set-off or execution of a judgment or from
any other legal process or remedy relating to the Obligations (to the extent
such suit, court jurisdiction, judgment, attachment, set-off, execution, legal
process or remedy would otherwise be permitted or exist).

 

SECTION 5.14.                Pension Plans.  To the extent that, at any time
after the Effective Date, there are any Pension Plans, no Pension Plan shall
have been terminated, and no contribution failure will have

 

31

--------------------------------------------------------------------------------



 

occurred with respect to any Pension Plan, in each case which could (a) give
rise to a Lien under section 302(f) of ERISA and (b) result in the incurrence by
the Borrower or any member of the Controlled Group of any material liability,
fine or penalty which, in either case, would have a Material Adverse Effect.

 

SECTION 5.15.     Investment Company Act.  The Borrower is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

 

SECTION 5.16.                Regulation U.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Advances will be used for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation U.  Terms for
which meanings are provided in F.R.S. Board Regulation U or any regulations
substituted therefor, as from time to time in effect, are used in this
Section with such meanings.

 

SECTION 5.17.                Accuracy of Information.  The financial and other
information (other than financial projections or other forward looking
information) furnished to the Administrative Agent and the Lenders in writing by
or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller in connection with the negotiation of this Agreement is,
when taken as a whole, to the best knowledge and belief of the Borrower, true
and correct and contains no misstatement of a fact of a material nature.  All
financial projections, if any, that have been furnished to the Administrative
Agent and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller in connection with this
Agreement have been or will be prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized).  All financial
and other information furnished to the Administrative Agent and the Lenders in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller after the date of this Agreement shall have
been prepared by the Borrower in good faith. As of the Effective Date, to the
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification of the Borrower (to the extent required to be delivered hereunder)
is true and correct in all respects.

 

SECTION 5.18.     Compliance with Laws.  The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.  The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

SECTION 5.19.                ERISA.  As of the date hereof, the Borrower is not
and will not be (1) an employee benefit plan subject to Title I of ERISA, (2) a
plan or account subject to Section 4975 of the Code; (3) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (4) a “governmental plan” within the meaning of ERISA.

 

SECTION 5.20.                EEA Financial Institution.  The Borrower is not an
EEA Financial Institution.

 

32

--------------------------------------------------------------------------------



 

ARTICLE VI

 

COVENANTS

 

SECTION 6.1.                        Affirmative Covenants.  The Borrower agrees
with the Administrative Agent and each Lender that, until all Commitments have
terminated and all Obligations (other than the contingent amounts for which no
claim or demand has been made) have been paid in full, the Borrower will perform
the obligations set forth in this Section 6.1.

 

SECTION 6.1.1.               Financial Information, Reports, Notices, etc.

 

The Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender) the following
financial statements, reports, notices and information:

 

(a)                               as soon as available and in any event within
60 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, a copy of the Borrower’s report on Form 10-Q (or any
successor form) as filed by the Borrower with the Securities and Exchange
Commission for such Fiscal Quarter, containing unaudited consolidated financial
statements of the Borrower for such Fiscal Quarter (including a balance sheet
and profit and loss statement) prepared in accordance with GAAP, subject to
normal year-end audit adjustments;

 

(b)                              as soon as available and in any event within
120 days after the end of each Fiscal Year of the Borrower, a copy of the
Borrower’s annual report on Form 10-K (or any successor form) as filed by the
Borrower with the Securities and Exchange Commission for such Fiscal Year,
containing audited consolidated financial statements of the Borrower for such
Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 

(c)          together with each of the statements delivered pursuant to the
foregoing clause (a) or (b), a certificate, executed by the chief financial
officer, the treasurer or the corporate controller of the Borrower, showing, as
of the last day of the relevant Fiscal Quarter or Fiscal Year compliance with
the covenants set forth in Section 6.2.4 (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Administrative Agent);

 

(d)                              as soon as possible after the occurrence of a
Default or Prepayment Event, a statement of the chief financial officer of the
Borrower setting forth details of such Default or Prepayment Event (as the case
may be) and the action which the Borrower has taken and proposes to take with
respect thereto;

 

(e)                               as soon as the Borrower becomes aware thereof,
notice of any Material Litigation except to the extent that such Material
Litigation is disclosed by the Borrower in filings with the SEC;

 

(f)                                promptly after the sending or filing thereof,
copies of all reports which the Borrower sends to all holders of each security
issued by the Borrower, and all registration statements which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange;

 

33

--------------------------------------------------------------------------------



 

(g)          such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request;

 

provided that information required to be furnished to the Administrative Agent
under subsections (a) through (f) of this Section 6.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov; provided, however,
that the Borrower shall as soon as reasonably practicable notify the
Administrative Agent when such information required to be furnished to the
Administrative Agent under subsections (c) and (d) of this Section 6.1.1 is made
available free of charge on one of the websites listed in the preceding proviso.

 

SECTION 6.1.2.               Approvals and Other Consents.  The Borrower will
obtain (or cause to be obtained) all such governmental licenses, authorizations,
consents, permits and approvals as may be required for (a) the Borrower to
perform its obligations under this Agreement and the other Loan Documents and
(b) except to the extent that failure to obtain (or cause to be obtained) such
governmental licenses, authorizations, consents, permits and approvals would not
be expected to have a Material Adverse Effect, the operation of each Vessel in
compliance with all applicable laws.

 

SECTION 6.1.3.     Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):

 

(a)          in the case of each of the Borrower and the Principal Subsidiaries,
the maintenance and preservation of its corporate existence (subject to the
provisions of Section 6.2.6);

 

(b)                              in the case of the Borrower, maintenance of its
qualification as a foreign corporation in the State of Florida;

 

(c)          the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent being diligently contested in good faith by appropriate
proceedings;

 

(d)                              compliance with all applicable Environmental
Laws;

 

(e)          compliance with all anti-money laundering and anti-corrupt
practices laws and regulations applicable to the Borrower, including by not
making or causing to be made any offer, gift or payment, consideration or
benefit of any kind to anyone, either directly or indirectly, as an inducement
or reward for the performance of any of the transactions contemplated by this
agreement to the extent the same would be in contravention of such applicable
laws; and

 

(f)                                maintenance in effect of policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 6.1.4.               [Intentionally omitted].

 

34

--------------------------------------------------------------------------------



 

SECTION 6.1.5.     Insurance.  The Borrower will, or will cause one or more of
its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained by the Borrower and the
Subsidiaries and certifying as to compliance with this Section.

 

SECTION 6.1.6.     Books and Records.  The Borrower will, and will cause each of
its Principal Subsidiaries to, keep books and records that accurately reflect
all of its business affairs and transactions and permit the Administrative Agent
and each Lender or any of their respective representatives, at reasonable times
and intervals and upon reasonable prior notice, to visit each of its offices, to
discuss its financial matters with its officers and to examine any of its books
or other corporate records.

 

 

SECTION 6.2.                        Negative Covenants.  The Borrower agrees
with the Administrative Agent and each Lender that, until all Commitments have
terminated and all Obligations (other than the contingent amounts for which no
claim or demand has been made) have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 6.2.

 

SECTION 6.2.1.               Business Activities.  The Borrower will not, and
will not permit any of its Subsidiaries to, engage in any principal business
activity other than those engaged in by the Borrower and its Subsidiaries on the
date hereof and other business activities reasonably related, ancillary or
complimentary thereto or that are reasonable extensions thereof.

 

SECTION 6.2.2.               Indebtedness.  The Borrower will not permit any of
the Existing Principal Subsidiaries to create, incur, assume or suffer to exist
or otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:

 

(a)                               Indebtedness secured by Liens of the type
described in Section 6.2.3;

 

(b)                              Indebtedness owing to the Borrower or a direct
or indirect Subsidiary of the Borrower;

 

(c)                               Indebtedness incurred to finance, refinance or
refund the cost (including the cost of construction) of assets acquired after
the Effective Date;

 

(d)          Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted to be secured under
Section 6.2.3(b), at any one time outstanding not exceeding (determined at the
time of creation of such Lien or the incurrence by any Existing Principal
Subsidiary of such Indebtedness, as applicable) 10.0% of the total assets of the
Borrower and its Subsidiaries taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter; and

 

(e)                               Indebtedness of Silversea Cruise Holding Ltd.
and its subsidiaries (“Silversea”) outstanding on the Effective Date and
identified in Item 6.2.2 of the Disclosure Schedule.

 

SECTION 6.2.3.               Liens.

 

35

--------------------------------------------------------------------------------



 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets, whether now owned or hereafter acquired, except:

 

(a)                               Liens on assets (including, without
limitation, shares of capital stock of corporations and assets owned by any
corporation that becomes a Subsidiary of the Borrower after the Effective Date)
acquired after the Effective Date (whether by purchase, construction or
otherwise) by the Borrower or any of its Subsidiaries (other than (x) an
Existing Principal Subsidiary or (y) any other Principal Subsidiary which, at
any time, after three months after the acquisition of a Vessel, owns a Vessel
free of any mortgage Lien), which Liens were created solely for the purpose of
securing Indebtedness representing, or incurred to finance, refinance or refund,
the cost (including the cost of construction) of such assets, so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each such Lien is created within three months after the
acquisition of the relevant assets;

 

(b)                              in addition to other Liens permitted under this
Section 6.2.3, Liens securing Indebtedness in an aggregate principal amount,
together with (but without duplication of) Indebtedness permitted under
Section 6.2.2(d), at any one time outstanding not exceeding (determined at the
time of creation of such Lien or the incurrence by any Existing Principal
Subsidiary of such indebtedness, as applicable) 10.0% of the total assets of the
Borrower and its Subsidiaries taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter;

 

(c)                               Liens on assets acquired after the Effective
Date by the Borrower or any of its Subsidiaries (other than by (x) any
Subsidiary that is an Existing Principal Subsidiary or (y) any other Principal
Subsidiary which, at any time, owns a Vessel free of any mortgage Lien) so long
as (i) the acquisition of such assets is not otherwise prohibited by the terms
of this Agreement and (ii) each of such Liens existed on such assets before the
time of its acquisition and was not created by the Borrower or any of its
Subsidiaries in anticipation thereof;

 

(d)                              Liens on any asset of any corporation that
becomes a Subsidiary of the Borrower (other than a corporation that also becomes
a Subsidiary of an Existing Principal Subsidiary) on or after the Effective Date
so long as (i) the acquisition or creation of such corporation by the Borrower
is not otherwise prohibited by the terms of this Agreement and (ii) such Liens
are in existence at the time such corporation becomes a Subsidiary of the
Borrower and were not created by the Borrower or any of its Subsidiaries in
anticipation thereof;

 

(e)                               Liens securing Government-related Obligations;

 

(f)                                Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings;

 

(g)                               Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue by more than 60 days or being diligently contested in good faith by
appropriate proceedings;

 

(h)          Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits;

 

(i)                                  Liens for current crew’s wages and salvage;

 

36

--------------------------------------------------------------------------------



 

(j)                                  Liens arising by operation of law as the
result of the furnishing of necessaries for any Vessel so long as the same are
discharged in the ordinary course of business or are being diligently contested
in good faith by appropriate proceedings; and

 

(k)                              Liens on Vessels that:

 

(i)                                  secure obligations covered (or reasonably
expected to be covered) by insurance;

 

(ii)          were incurred in the course of or incidental to trading such
Vessel in connection with repairs or other work to such Vessel; or

 

(iii)         were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

 

provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

(l)                                  normal and customary rights of setoff upon
deposits of cash or other Liens originating solely by virtue of any statutory or
common law provision relating to bankers’ liens, rights of setoff or similar
rights in favor of banks or other depository institutions;

 

(m)                          Liens in respect of rights of setoff, recoupment
and holdback in favor of credit card processors securing obligations in
connection with credit card processing services incurred in the ordinary course
of business;

 

(n)                              Liens on cash collateral required to be
provided by the Borrower pursuant to  the Borrower’s existing credit facilities
as in effect on the date hereof;

 

(o)          Liens on cash, cash equivalents or marketable securities of the
Borrower or any Subsidiary securing obligations under Hedging Instruments not
incurred for speculative purposes;

 

(p)                              deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements;

 

(q)                              easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary;

 

(r)                                 licenses, sublicenses, leases, or subleases
granted to other Persons not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries; and

 

(s)                                Liens on any property of Silversea in
existence as of the Effective Date and identified in Item 6.2.3 of the
Disclosure Schedule.

 

SECTION 6.2.4.               Financial Condition.  The Borrower will not permit:

 

(a)                               Net Debt to Capitalization Ratio, as at the
end of any Fiscal Quarter, to be greater than 0.625 to 1.

 

37

--------------------------------------------------------------------------------



 

(b)                              Fixed Charge Coverage Ratio to be less than
1.25 to 1 as at the last day of any Fiscal Quarter.

 

SECTION 6.2.5.               [Intentionally omitted].

 

SECTION 6.2.6.               Consolidation, Merger, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation except:

 

(a)                               any such Subsidiary may (i) liquidate or
dissolve voluntarily, and may merge with and into, the Borrower or any other
Subsidiary, and the assets or stock of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any other Subsidiary or (ii) merge with
and into another Person in connection with a sale or other disposition permitted
by Section 6.2.7; and

 

(b)                              so long as no Event of Default or Prepayment
Event has occurred and is continuing or would occur after giving effect thereto,
the Borrower or any of its Subsidiaries may merge into any other Person, or any
other Person may merge into the Borrower or any such Subsidiary, or the Borrower
or any of its Subsidiaries may purchase or otherwise acquire all or
substantially all of the assets of any Person, in each case so long as:

 

(i)                                  after giving effect thereto, the
Stockholders’ Equity of the Borrower and its Subsidiaries is at least equal to
90% of such Stockholders’ Equity immediately prior thereto; and

 

(ii)                              in the case of a merger involving the Borrower
where the Borrower is not the surviving corporation:

 

(A)         the surviving corporation shall have assumed in a writing, delivered
to the Administrative Agent, all of the Borrower’s obligations hereunder and
under the other Loan Documents;

 

(B)                            the surviving corporation shall, promptly upon
the request of the Administrative Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations; and

 

(C)                            as soon as practicable after receiving notice
from the Borrower of such merger, and in any event no later than five Business
Days after the delivery of such notice, for a surviving corporation that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof or Liberia, any Lender that may not legally lend
to, establish credit for the account of and/or do any business whatsoever with
such surviving corporation, either directly or through an Affiliate of such
Lender (a “Protesting Lender”) shall so notify the Borrower and the
Administrative Agent in writing.  With respect to each Protesting Lender, the
Borrower shall, effective on or before the date that such surviving corporation
shall have the right to borrow hereunder, notify the Administrative Agent and
such Protesting Lender shall have received one or more payments from either the
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of

 

38

--------------------------------------------------------------------------------



 

the Advances owing to such Protesting Lender, together with accrued interest
thereon to the date of payment of such principal amount and all other amounts
payable to such Protesting Lender under this Agreement.

 

SECTION 6.2.7.     Asset Dispositions, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, all or
substantially all of the assets of (a) the Borrower or (b) the Subsidiaries of
the Borrower, taken as a whole, except for sales of assets between or among the
Borrower and Subsidiaries of the Borrower.

 

SECTION 6.2.8.               Use of Proceeds.  The Borrower will not request any
Borrowing, and the Borrower and its Subsidiaries shall not use the proceeds of
any Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in violation of
Sanctions applicable to any party hereto.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.1.                        Listing of Events of Default.  Each of the
following events or occurrences described in this Section 7.1 shall constitute
an “Event of Default”.

 

SECTION 7.1.1.               Non-Payment of Obligations.  The Borrower shall
default in the payment when due of any principal of or interest on any Advance
or the agency fee provided for in Section 10.11, provided that, in the case of
any default in the payment of any interest on any Advance, such default shall
continue unremedied for a period of at least five Business Days after notice
thereof shall have been given to the Borrower by any Lender; and provided
further that, in the case of any default in the payment of such agency fee, such
default shall continue unremedied for a period of at least ten days after notice
thereof shall have been given to the Borrower by the Administrative Agent.

 

SECTION 7.1.2.               Breach of Warranty.  Any representation or warranty
of the Borrower made or deemed to be made hereunder or under any other Loan
Document (including any certificates delivered pursuant to Article IV) is or
shall be incorrect in any material respect when made.

 

SECTION 7.1.3.               Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document (other
than the covenants set forth in Section 6.2.4 and the obligations referred to in
Section 7.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 30 days (commencing on the first day following such five-day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 35 days after such
notice to the Borrower).

 

SECTION 7.1.4.               Default on Other Indebtedness.  (a) The Borrower or
any of its Principal Subsidiaries shall fail to pay any Indebtedness that is
outstanding in a principal amount of at least $100,000,000 (or the equivalent in
other currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to the Hedging Instruments) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such

 

39

--------------------------------------------------------------------------------



 

Indebtedness, (b) the occurrence under any Hedging Instrument of an Early
Termination Date (as defined in such Hedging Instrument) resulting from (A) any
event of default under such Hedging Instrument as to which the Borrower is the
Defaulting Party (as defined in such Hedging Instrument) or (B) any Termination
Event (as so defined) as to which the Borrower is an Affected Party (as so
defined) and, in either event, the termination value with respect to any such
Hedging Instrument owed by the Borrower as a result thereof is greater than
$100,000,000 and the Borrower fails to pay such termination value when due after
applicable grace periods, (c) any other event shall occur or condition shall
exist under any agreement or instrument evidencing, securing or relating to any
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause or permit the holder or holders of such Indebtedness to
cause such Indebtedness to become due and payable prior to its scheduled
maturity (other than as a result of any sale or other disposition of any
property or assets under the terms of such Indebtedness), or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); provided that any required prepayment or right to require
prepayment triggered by terms that are certified by the Borrower to be unique
to, but customary in, ship financings shall not constitute an Event of Default
under this Section 7.1.4 so long as any required prepayment is made when due. 
For purposes of determining Indebtedness for any Hedging Instrument, the
principal amount of the obligations under any such instrument at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time.

 

SECTION 7.1.5.               Pension Plans.  Any of the following events shall
occur with respect to any Pension Plan:

 

(a)                               Any termination of a Pension Plan by the
Borrower, any member of its Controlled Group or any other Person if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $100,000,000; or

 

(b)                              a contribution failure occurs with respect to
any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA.

 

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business Day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).

 

SECTION 7.1.6.               Bankruptcy, Insolvency, etc.  The Borrower or any
of the Principal Subsidiaries (or any of its other Subsidiaries to the extent
that the relevant event described below would have a Material Adverse Effect)
shall:

 

(a)                               generally fail to pay, or admit in writing its
inability to pay, its debts as they become due;

 

(b)                              apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for it or
any of its property, or make a general assignment for the benefit of creditors;

 

40

--------------------------------------------------------------------------------



 

(c)          in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that in the case of such an event in respect of the Borrower, the
Borrower hereby expressly authorizes the Administrative Agent and each Lender to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their respective rights under the Loan
Documents;

 

(d)                              permit or suffer to exist the commencement of
any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Borrower or any of such Subsidiaries,
and, if any such case or proceeding is not commenced by the Borrower or such
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Subsidiary or shall result in the entry of an order for
relief or shall remain for 60 days undismissed, provided that the Borrower
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their respective rights under the Loan Documents;
or

 

(e)                               take any corporate action authorizing, or in
furtherance of, any of the foregoing.

 

 

SECTION 7.2.        Action if Bankruptcy.  If any Event of Default described in
clauses (b) through (d) of Section 7.1.6 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Advances and
all other Obligations shall automatically be and become immediately due and
payable, without notice or demand.

 

SECTION 7.3.                        Action if Other Event of Default.  If any
Event of Default (other than any Event of Default described in clauses
(b) through (d) of Section 7.1.6 with respect to the Borrower) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Required Lenders, shall by
notice to the Borrower declare all of the outstanding principal amount of the
Advances and other Obligations to be due and payable and/or the Commitments (if
not theretofore terminated) to be terminated, whereupon the full unpaid amount
of such Advances and other Obligations shall be and become immediately due and
payable, without further notice, demand or presentment, and/or, as the case may
be, the Commitments shall terminate.

 

ARTICLE VIII

 

PREPAYMENT EVENTS

 

SECTION 8.1.                        Listing of Prepayment Events.  Each of the
following events or occurrences described in this Section 8.1 shall constitute a
“Prepayment Event”.

 

SECTION 8.1.1.               Change of Control.  There occurs any Change of
Control.

 

SECTION 8.1.2.               Unenforceability.  Any Loan Document shall cease to
be the legally valid, binding and enforceable obligation of the Borrower (in
each case, other than with respect to provisions of any Loan Document
(i) identified as unenforceable in the opinion of the Borrower’s counsel
delivered pursuant to Section 4.1(c)(i) or (ii) that a court of competent
jurisdiction has determined are not material) and such event shall continue
unremedied for 15 days after notice thereof has been given to the Borrower by
any Lender.

 

41

--------------------------------------------------------------------------------



 

SECTION 8.1.3.               Approvals.  Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.

 

SECTION 8.1.4.               Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any of the covenants set forth in Section 6.2.4.

 

SECTION 8.1.5.     Judgments.  Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

 

(a)                               enforcement proceedings in respect of any
material assets of the Borrower or such Principal Subsidiary shall have been
commenced by any creditor upon such judgment or order and shall not have been
stayed or enjoined within five Business Days after the commencement of such
enforcement proceedings; or

 

(b)                              there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.

 

SECTION 8.2.        Mandatory Prepayment.  If any Prepayment Event shall occur
and be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Advances
and all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Advance and all accrued and unpaid interest thereon
and all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated).

 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

ARTICLE X

 

THE AGENTS

 

SECTION 10.1.                Actions.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

42

--------------------------------------------------------------------------------



 

SECTION 10.2.                Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 10.3.                Lender Indemnification.  (a)  Each Lender hereby
severally indemnifies (which indemnity shall survive any termination of this
Agreement) the Administrative Agent (to the extent not reimbursed by the
Borrower) from and against such Lender’s Ratable Share of any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel) that be incurred by or asserted or
awarded against, the Administrative Agent in any way relating to or arising out
of this Agreement, the Notes and any other Loan Document or any action taken or
omitted by the Administrative Agent under this Agreement, the Notes or any other
Loan Document; provided that no Lender shall be liable for the payment of any
portion of such claims, damages, losses, liabilities and expenses which have
resulted from the Administrative Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket and documented expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

 

(b)                              [Intentionally omitted].

 

(c)                               The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its Ratable Share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its Ratable Share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s Ratable Share of such amount. 
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 10.3 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.  The Administrative Agent
agrees to promptly return to the Lenders their respective Ratable Shares of any
amounts paid under this Section 10.3 that are subsequently reimbursed by the
Borrower.

 

SECTION 10.4.     Exculpation.  (a) The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(i)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default or Prepayment
Event has occurred and is continuing;

 

43

--------------------------------------------------------------------------------



 

(ii)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

 

(iii)                          shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                              The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.1 and
7.3), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Event of Default or Prepayment Event unless and until notice describing such
Event of Default or Prepayment Event is given to the Administrative Agent in
writing by the Borrower or a Lender.

 

(c)                               The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 10.5.                Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of an Advance that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  Nothing in this
Section 10.5 shall limit the exclusion for gross negligence or willful
misconduct referred to in Section 10.3.

 

44

--------------------------------------------------------------------------------



 

SECTION 10.6.                Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility established hereby as well as activities as Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents, provided, however, that the foregoing release of the Administrative
Agent shall not apply with respect to negligence or misconduct of any
Affiliates, directors, officers or employees of the Administrative Agent.

 

SECTION 10.7.                Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower, to
appoint a successor, which shall be a commercial banking institution having a
combined capital and surplus of at least $500,000,000 (or the equivalent in
other currencies).  If no such successor shall have been so appointed by the
Required Lenders with the consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above,
subject to the consent of such proposed successor Administrative Agent to such
appointment.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                              Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders (determined after giving effect to
Section 11.1) may by notice to the Borrower and such Person remove such Person
as Administrative Agent and, with the consent of the Borrower, appoint a
replacement Administrative Agent hereunder.  Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

(c)                               With effect from the Resignation Effective
Date (1) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this

 

45

--------------------------------------------------------------------------------



 

Article and Sections 11.3 and 11.4 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

SECTION 10.8.                Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 10.9.                No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Arrangers or Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

SECTION 10.10.        [Intentionally Omitted].

 

 

SECTION 10.11.        Agency Fee.  The Borrower agrees to pay to the
Administrative Agent for its own account an annual agency fee in an amount, and
at such times, heretofore agreed to in writing between the Borrower and the
Administrative Agent.

 

SECTION 10.12.        Lender ERISA Matters.  Each Lender represents and warrants
as of the date hereof to the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower, that such Lender is not and will not be (i) an employee benefit
plan subject to Title I of ERISA, (ii) a plan or account subject to Section 4975
of the Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code that is using “plan assets” of any
such plans or accounts to fund or hold Advances or perform its obligations under
this Agreement; or (iv) a “governmental plan” within the meaning of ERISA.

 

 

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

SECTION 11.1.                Waivers, Amendments, etc.  The provisions of this
Agreement and of each other Loan Document may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Borrower and the Required Lenders and acknowledged by the
Administrative Agent; provided that no such amendment, modification or waiver
which would:

 

(a)                               modify any requirement hereunder that any
particular action be taken by all the Lenders or by the Required Lenders shall
be effective unless consented to by each Lender;

 

(b)                              modify this Section 11.1 or change the
definition of “Required Lenders” shall be made without the consent of each
Lender;

 

46

--------------------------------------------------------------------------------



 

(c)                               reduce any fees described in Section 2.4
payable to any Lender or extend the Maturity Date with respect to any Lender
shall be made without the consent of such Lender;

 

(d)                              extend the due date for, or reduce the amount
of, any scheduled repayment or prepayment of principal of or interest on any
Advance or fees (or reduce the principal amount of or rate of interest on any
Advance) applicable to any Lender shall be made without the consent of such
Lender; or

 

(e)                               affect adversely the interests, rights or
obligations of the Administrative Agent in its capacity as such shall be made
without consent of the Administrative Agent.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

If any Lender is a Non-Consenting Lender, the Borrower shall be entitled at any
time to replace such Lender with another financial institution willing to take
such assignment and reasonably acceptable to the Administrative Agent; provided
that (i) each such assignment shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (ii) such assignment
shall not conflict with applicable law and (iii) no Non-Consenting Lender shall
be obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Non-Consenting Lender shall have
received one or more payments from either the Borrower or one or more assignees
in an aggregate amount at least equal to the aggregate outstanding principal
amount of the Advances owing to such Non-Consenting Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Non-Consenting Lender under this Agreement.

 

SECTION 11.2.                Notices.  (a) All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by facsimile or by electronic mail and addressed,
delivered or transmitted to such party at its address, or facsimile number, or
e-mail address, as follows:

 

(i)                                  if to the Borrower or the Administrative
Agent, at its address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule III hereto; and

 

(ii)          if to a Lender, to it at its address (or facsimile number or
e-mail address), set forth in its Administrative Questionnaire, or at such other
address, or facsimile number, or e-mail address as may be designated by such
party in a notice to the other parties;

 

provided that notices, information, documents and other materials that the
Borrower is required to deliver hereunder may be delivered to the Administrative
Agent and the Lenders as specified in Section 11.2(b).  Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received.

 

47

--------------------------------------------------------------------------------



 

(b)                              So long as Bank of America is the
Administrative Agent, the Borrower may provide to the Administrative Agent all
information, documents and other materials that it furnishes to the
Administrative Agent hereunder or any other Loan Document (and any guaranties,
security agreements and other agreements relating thereto), including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other materials, but excluding any such communication
that (i) relates to a request for a new, or a conversion of an existing
Borrowing or other extension of credit (including any election of an interest
rate or interest period relating thereto), (ii) relates to the payment of any
principal or other amount due hereunder or any other Loan Document prior to the
scheduled date therefor, (iii) provides notice of any Default, Event of Default
or Prepayment Event or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of the Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to taelitha.m.harris@baml.com and david.tischler@baml.com;
provided that any Communication requested pursuant to Section 6.1.1(g) shall be
in a format acceptable to the Borrower and the Administrative Agent.

 

(1)          The Borrower agrees that the Administrative Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lenders by posting such notices, at the option of the Borrower,
on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).  Although the primary web portal is
secured with a dual firewall and a User ID/Password Authorization System and the
Platform is secured through a single user per deal authorization method whereby
each user may access the Platform only on a deal-by-deal basis, the Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

 

(2)                              The Administrative Agent agrees that the
receipt of Communications by the Administrative Agent at its e-mail address set
forth above shall constitute effective delivery of such Communications to the
Administrative Agent for purposes hereunder and any other Loan Document (and any
guaranties, security agreements and other agreements relating thereto).

 

(c)                               Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
Communications to such Lender for purposes of this Agreement.  Each Lender
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) of such Lender’s e-mail address to which a Notice may
be sent by electronic transmission on or before the date such Lender becomes a
party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address.

 

(d)                              Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”)), that it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

 

48

--------------------------------------------------------------------------------



 

SECTION 11.3.                Payment of Costs and Expenses.  The Borrower agrees
to pay on demand all reasonable and documented expenses of the Administrative
Agent (including the reasonable and documented fees and expenses of counsel to
the Administrative Agent) in connection with the preparation, execution and
delivery of, and any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document; provided that the
Administrative Agent may retain and be reimbursed for one counsel and one local
counsel in the event of a negotiation or execution of any amendment, waiver,
consent, or other modification of this Agreement or other Loan Document.  The
Borrower further agrees to pay, and to save the Administrative Agent and the
Lenders harmless from all liability for, any stamp, recording, documentary or
other similar taxes which may be payable in connection with the execution or
delivery of this Agreement, the borrowings hereunder, or the issuance of the
Notes or any other Loan Documents.  The Borrower also agrees to reimburse the
Administrative Agent and each Lender upon demand for all reasonable and
documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees and legal expenses) incurred by the Administrative Agent or such
Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.

 

SECTION 11.4.                Indemnification.  In consideration of the execution
and delivery of this Agreement by each Lender and the extension of the Advances,
the Borrower hereby indemnifies and holds harmless the Administrative Agent,
each Lender and each of their respective Affiliates and their respective
officers, advisors, directors, employees, partners and controlling persons
(collectively, the “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable and documented fees and disbursements of counsel), joint or several,
that may be incurred by or asserted or awarded against any Indemnified Party
(including, without limitation, in connection with any investigation, litigation
or proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Agreement, the
Notes or the other Loan Documents or the transactions contemplated hereby or
thereby or any actual or proposed use of the proceeds of the Advances
(collectively, the “Indemnified Liabilities”), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or the material breach by such
Indemnified Party of its obligations under this Agreement or any other Loan
Document.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party thereto. 
Each Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided, that the Borrower shall
reimburse such Indemnified Party for its reasonable and documented out-of-pocket
expenses incurred pursuant hereto) and (d) at the Borrower’s request, permit the
Borrower to assume control of the defense of any such claim, other than
regulatory, supervisory or similar investigations, provided that (i) the
Borrower acknowledges in writing its obligations to indemnify the Indemnified
Party in accordance with the terms herein in connection with such claims,
(ii) the Borrower shall keep the Indemnified Party fully informed with respect
to the conduct of the defense of such claim, (iii) the Borrower shall consult in
good faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the

 

49

--------------------------------------------------------------------------------



 

Indemnified Party and each other indemnified party from, and holding all such
Persons harmless, against, all liability in respect of claims by any releasing
party or (B) the Indemnified Party provides written consent to such settlement
(such consent not to be unreasonably withheld or delayed).  Notwithstanding the
Borrower’s election to assume the defense of such action, the Indemnified Party
shall have the right to employ separate counsel and to participate in the
defense of such action and the Borrower shall bear the fees, costs and expenses
of such separate counsel if (1) the use of counsel chosen by the Borrower to
represent the Indemnified Party would present such counsel with an actual or
potential conflict of interest, (2) the actual or potential defendants in, or
targets of, any such action include both the Borrower and the Indemnified Party,
and the Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (3) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (4) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  If
any Person shall not comply with the foregoing with respect to any claim, the
sole result shall be that the Borrower shall not have any liability to such
Person in respect of such claim under this Section 11.4.  The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the material breach by such Indemnified Party of its
obligations under this Agreement or any other Loan Document.  In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

SECTION 11.5.                Survival.  The obligations of the Borrower under
Sections 3.3, 3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and the obligations of the
Lenders under Section 10.3, shall in each case survive any termination of this
Agreement, the payment in full of all Obligations and the termination of all
Commitments.  The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6.     Severability.  Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 11.7.                Headings.  The various headings of this Agreement
and of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or such other Loan
Document or any provisions hereof or thereof.

 

SECTION 11.8.                Execution in Counterparts, Effectiveness, etc. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.  This Agreement shall become effective
when counterparts hereof executed on behalf of the Borrower and each Lender (or
notice thereof satisfactory to the Administrative Agent and the Borrower) shall
have been received by the

 

50

--------------------------------------------------------------------------------



 

Administrative Agent and the Borrower (or, in the case of any Lender, receipt of
signature pages transmitted by facsimile) and notice thereof shall have been
given by the Administrative Agent to the Borrower and each Lender.

 

SECTION 11.9.                Governing Law; Entire Agreement.  THIS AGREEMENT
AND THE NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF
LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION .  This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

 

SECTION 11.10.        Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:

 

(a)                               except to the extent permitted under
Section 6.2.6, the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and all
Lenders; and

 

(b)                              the rights of sale, assignment and transfer of
the Lenders are subject to Section 11.11.

 

SECTION 11.11.        Sale and Transfer of Advances and Note; Participations in
Advances.  Each Lender may assign, or sell participations in, its Advances and
Commitment(s) to one or more other Persons in accordance with this
Section 11.11.

 

SECTION 11.11.1.                         Assignments.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Advances at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(a)                               Minimum Amounts.

 

(i)                                  in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments and/or the Advances at
the time owing to it (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (a)(ii) of this Section in the
aggregate or in the case of an assignment to a Lender or an Affiliate of a
Lender, no minimum amount need be assigned; and

 

(ii)                              in any case not described in paragraph
(a)(i) of this Section, the aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Lender Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date) shall not be less than
$25,000,000, unless each of the Administrative Agent and, so long as no Event of
Default under Sections 7.1.1, 7.1.4(a) or 7.1.6 has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

51

--------------------------------------------------------------------------------



 

(b)                              Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Advance
or the Commitments assigned.

 

(c)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(a)(ii) of this Section and, in addition:

 

(i)                                  the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) an
Event of Default under Sections 7.1.1, 7.1.4(a) or 7.1.6 has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank; provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof; provided, further that in the case of an assignment to
a Lender or an Affiliate of a Lender, so long as no Event of Default or a
Prepayment Event has occurred and is continuing at the time of such assignment,
such assignment shall be made in consultation with the Borrower; and

 

(ii)                              the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Commitments if such assignment is to a Person that
is not (i) a Lender with, prior to the effectiveness of the assignment, a
Commitment in respect of Commitments or (ii) an Affiliate of such Lender, unless
such assignment is to any Federal Reserve Bank, or with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed), to any central
governmental authority as collateral security pursuant to Regulation A of the
F.R.S. Board and any Operating Circular issued by such Federal Reserve Bank.

 

(d)                              Lender Assignment Agreement.  The parties to
each assignment shall execute and deliver to the Administrative Agent a Lender
Assignment Agreement, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, no processing and recordation fee shall be required upon any
assignment to an Affiliate of a Lender or any Federal Reserve Bank or, with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed), to
any central governmental authority as collateral security pursuant to Regulation
A of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank.  The assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

 

(e)                               Acceptable Lender.  Except for assignments to
any Federal Reserve Bank or, with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed), to any central governmental authority as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank, no assignment shall be
made to any Person that is not an Acceptable Lender.

 

(f)                                No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of their respective
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (f).

 

52

--------------------------------------------------------------------------------



 

(g)                               No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person or any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person.

 

(h)                              Certain Pledges.  Notwithstanding anything to
the contrary contained herein, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or, with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), to any central governmental authority; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(i)                                  Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable Ratable Share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Ratable Share of
all Advances.  Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.3, 3.4, 3.5, 3.7, 3.9, 10.2, 11.3 and 11.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.11.2.  Notwithstanding the foregoing, in no event shall the Borrower
be required to pay to any assignee any amount under Sections 3.3, 3.4, 3.5, 3.6
and 3.7 that is greater than the amount which it would have been required to pay
at the time of the relevant assignment had no such assignment been made.

 

SECTION 11.11.2.                         Participations.  Any Lender may at any
time sell to one or more commercial banks or other financial institutions (each
of such commercial banks and other financial

 

53

--------------------------------------------------------------------------------



 

institutions being herein called a “Participant”) participating interests in any
of its Advances, its Commitment, or other interests of such Lender hereunder
without the consent of the Borrower or the Administrative Agent; provided that:

 

(a)                               no participation contemplated in this
Section 11.11.2 shall relieve such Lender from its Commitment(s) or its other
obligations hereunder;

 

(b)                              such Lender shall remain solely responsible for
the performance of its Commitment(s) and such other obligations;

 

(c)                               the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and each of the other
Loan Documents;

 

(d)                              no Participant, unless such Participant is an
Affiliate of such Lender, shall be entitled to require such Lender to take or
refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (c) or (d) of Section 11.1;

 

(e)                               the Borrower shall not be required to pay any
amount under Sections 3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount
which it would have been required to pay had no participating interest been
sold; and

 

(f)                                each Lender that sells a participation under
this Section 11.11.2 shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest on)
each of the Participant’s interest in the Lender’s Advances, Commitments or
other interests hereunder (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
may treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (g) of 6.1.1, shall be considered a
Lender.

 

SECTION 11.11.3.                         Register.  The Administrative Agent,
acting as agent for the Borrower, shall maintain at its address referred to in
Section 11.2 a copy of each Added Lender Agreement and each Lender Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment(s) of, and principal
amount of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

SECTION 11.12.        Other Transactions.  Nothing contained herein shall
preclude the Administrative Agent or any Lender from engaging in any
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Affiliates in which the Borrower
or such Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 11.13.        Forum Selection and Consent to Jurisdiction.  (a)  EACH OF
THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY AGREES THAT IT WILL

 

54

--------------------------------------------------------------------------------



 

NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  TO THE EXTENT THAT
THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER, THE ADMINISTRATIVE AGENT AND SUCH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(b)                              EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

SECTION 11.14.        Process Agent.  If at any time the Borrower ceases to have
a place of business in the United States, the Borrower shall appoint an agent
for service of process (reasonably satisfactory to the Administrative Agent)
located in New York City and shall furnish to the Administrative Agent evidence
that such agent shall have accepted such appointment for a period of time ending
no earlier than one year after the Maturity Date.

 

SECTION 11.15.        Judgment.  (a)  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Bank of America’s principal office
in New York at 11:00 A.M. (New York time) on the Business Day preceding that on
which final judgment is given.

 

55

--------------------------------------------------------------------------------



 

(b)                              [Intentionally omitted].

 

(c)                               The obligation of the Borrower in respect of
any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Administrative Agent hereunder shall, notwithstanding any judgment in any
other currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be), of any sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Lender or the Administrative Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

SECTION 11.16.        [Intentionally omitted].

 

SECTION 11.17.        Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.

 

SECTION 11.18.        Confidentiality.  Each of the Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or actual
or prospective counterparty to any swap or derivative transaction relating to
the Borrower; (g) with the consent of the Borrower; or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its

 

56

--------------------------------------------------------------------------------



 

obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 11.19.        No Fiduciary Relationship.  The Borrower acknowledges that
the Lenders have no fiduciary relationship with, or fiduciary duty to, the
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between each Lender and the Borrower is solely
that of creditor and debtor.  This Agreement and the other Loan Documents do not
create a joint venture among the parties hereto.  The Borrower acknowledges that
the Arrangers and each Lender may have economic interests that conflict with
those of the Borrower, its stockholders and/or its Affiliates.

 

SECTION 11.20.                                     Electronic Execution of
Assignments and Certain Other Documents.    The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including, without limitation, Assignment and Assumptions, amendments or
other modifications, Notices of Borrowing, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

SECTION 11.21.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

[Remainder of page intentionally left blank.]

 

57

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

 

 

 

By:

/s/ Antje M. Gibson

 

 

 

Name: Antje M. Gibson

 

 

 

Title: Vice President and Treasurer

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2019)

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ HENRY PENNELL

 

 

Name:  Henry Pennell

 

 

Title: Vice President

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/ BRIAN D. CORUM

 

 

Name:  Brian D. Corum

 

 

Title: Managing Director

 

 

 

 

THE BANK OF NOVA SCOTIA, as Lender

 

 

 

By:

/s/ BRADLEY WALKER

 

 

Name:  Bradley Walker

 

 

Title: Director

 

 

 

 

DNB CAPITAL LLC, as Lender

 

 

 

By:

/s/ CATHLEEN BUCKLEY

 

 

Name:  Cathleen Buckley

 

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ SYBILLE ANDAUR

 

 

Name:  Sybille Andaur

 

 

Title: First Vice President

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as Lender

 

 

 

By:

/s/ KATSUYUKI KUBO

 

 

Name:  Katsuyuki Kubo

 

 

Title: Managing Director

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH, as Lender

 

 

 

By:

/s/ CARA YOUNGER

 

 

Name:  Cara Younger

 

 

Title: Director

 

 

 

 

 

By:

/s/ MIRIAM TRAUTMANN

 

 

Name:  Miriam Trautmann

 

 

Title: Senior Vice President

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2019)

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

By:

/s/ Denis Waltrich

 

 

Name:  Denis Waltrich

 

Title: Director

 

 

 

REGIONS BANK, as Lender

 

 

 

By:

/s/ Cheryl Shelhart

 

 

Name:  Cheryl Shelhart

 

Title: Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Britton Core

 

 

Name:  Britton Core

 

Title: Senior Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Rodney J. Winters

 

 

Name:  Rodney J. Winters

 

Title: Vice President

 

 

 

BANCO SANTANDER, S.A. NEW YORK BRANCH, as Lender

 

 

 

By:

/s/ Rita Walz-Cuccioli

 

 

Name:  Rita Walz-Cuccioli

 

Title: Executive Director

 

 

 

By:

/s/ Terence Corcoran

 

 

Name:  Terence Corcoran

 

Title: Executive Director

 

 

 

BRANCH BANKING AND TRUST COMPANY, as Lender

 

 

 

By:

/s/ Jill Hamilton

 

 

Name:  Jill Hamilton

 

Title: Senior Vice President

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2019)

 

--------------------------------------------------------------------------------



 

 

COMMERZBANK AG, NEW YORK BRANCH, as Lender

 

 

 

By:

/s/ JUAN M. ARBELAEZ

 

 

Name:  Juan M. Arbelaez

 

Title:  Vice President

 

 

 

 

 

By:

/s/ FRANCESCA WILSON

 

 

Name:  Francesca Wilson

 

Title:  Assistant Vice President

 

 

 

MUFG BANK, LTD., as Lender

 

 

 

By:

 /s/ BRETT PARKER

 

 

Name:  Brett Parker

 

Title:  Vice President

 

 

 

TD BANK, N.A., as Lender

 

 

 

By:

 /s/ CRAIG WELCH

 

 

Name:  Craig Welch

 

Title:  Senior Vice President

 

 

 

CIBC BANK, USA, as Lender

 

 

 

By:

/s/ JAVIER GUTIERREZ

 

 

Name:  Javier Gutierrez

 

Title:  Managing Director

 

 

 

BAYERISCHE LANDESBANK NEW YORK BRANCH, as Lender

 

 

 

By:

/s/ VARBIN STAYKOFF

 

 

Name:  Varbin Staykoff

 

Title:  Senior Executive

 

 

 

By:

/s/ GINA SANDELLA

 

 

Name:  Gina Sandella

 

Title:  Vice President

 

 

 

BANKUNITED, NA, as Lender

 

 

 

By:

/s/ CHARLES J. KLENK

 

 

Name:  Charles J. Klenk

 

Title:  Senior Vice President

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2019)

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS, as Lender

 

 

 

By:

/s/ MELISSA DYKI

 

 

Name: Melissa Dyki

 

Title: Director

 

 

 

By:

/s/ RICHARD PACE

 

 

Name: Richard Pace

 

Title: Managing Director

 

 

 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, NEW YORK BRANCH, as Lender

 

 

 

By:

/s/ HARRY MORENO

 

 

Name: Harry Moreno

 

Title: Senior Vice President

 

 

 

By:

/s/ DANIEL TESCHNER

 

 

Name: Daniel Teschner

 

Title: Senior Vice President

 

 

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as Lender

 

 

 

By:

/s/ JORDAN SCHWEON

 

 

Name: Jordan Schweon

 

Title: GRM

 

 

 

By:

/s/ FRANCESCO DI MARIO

 

 

Name: Francesco Di Mario

 

Title: FVP, Credit Manager

 

 

 

CAPITAL BANK, as Lender

 

 

 

By:

/s/ DILIAN SCHULZ

 

 

Name: Dilian Schulz

 

Title: Senior Vice President

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2019)

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

ROYAL CARIBBEAN CRUISES LTD.

TERM LOAN AGREEMENT

 

 

Name of Lender

Commitment

Bank of America, N.A.

$200,000,000

The Bank of Nova Scotia

$100,000,000

DNB Capital LLC

$100,000,000

Sumitomo Mitsui Bank Corporation

$100,000,000

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

$65,000,000

Wells Fargo Bank, National Association

$65,000,000

Regions Bank

$45,000,000

PNC Bank, National Association

$45,000,000

U.S. Bank National Association

$45,000,000

Banco Santander. S.A. New York Branch

$30,000,000

Branch Banking and Trust Company

$30,000,000

Commerzbank AG, New York Branch

$30,000,000

MUFG Bank, Ltd.

$30,000,000

TD Bank, N.A.

$30,000,000

CIBC Bank USA

$17,500,000

Bayerische Landesbank, New York Branch

$12,500,000

BankUnited, NA

$12,500,000

BNP Paribas

$12,500,000

DZ BANK AG Deutsche Zentral-Genossenschaftsbank, New York Branch

$12,500,000

Intesa Sanpaolo S.p.A., New York Branch

$12,500,000

Capital Bank

$5,000,000

Total:

$1,000,000,000

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

DISCLOSURE SCHEDULE

 

Item 5.9 (b):  Vessels

 

 

Vessel

 

Owner

 

Flag

 

 

 

 

 

Sovereign

 

RCL Sovereign LLC

 

Malta

Empress of the Seas

 

Nordic Empress Shipping Inc.

 

Bahamas

Monarch

 

RCL Monarch LLC

 

Malta

Majesty of the Seas

 

Majesty of the Seas Inc.

 

Bahamas

Grandeur of the Seas

 

Grandeur of the Seas Inc.

 

Bahamas

Rhapsody of the Seas

 

Rhapsody of the Seas Inc.

 

Bahamas

Enchantment of the Seas

 

Enchantment of the Seas Inc.

 

Bahamas

Vision of the Seas

 

Vision of the Seas Inc.

 

Bahamas

Voyager of the Seas

 

Voyager of the Seas Inc.

 

Bahamas

Horizon

 

RCL Horizon LLC

 

Malta

Zenith

 

RCL Zenith LLC

 

Malta

Mariner of the Seas

 

Mariner of the Seas Inc.

 

Bahamas

Celebrity Millennium

 

Millennium Inc.

 

Malta

Explorer of the Seas

 

Explorer of the Seas Inc.

 

Bahamas

Celebrity Infinity

 

Infinity Inc.

 

Malta

Radiance of the Seas

 

Radiance of the Seas Inc.

 

Bahamas

Celebrity Summit

 

Summit Inc.

 

Malta

Adventure of the Seas

 

Adventure of the Seas Inc.

 

Bahamas

Navigator of the Seas

 

Navigator of the Seas Inc.

 

Bahamas

Celebrity Constellation

 

Constellation Inc.

 

Malta

Serenade of the Seas

 

Serenade of the Seas Inc.

 

Bahamas

Jewel of the Seas

 

Jewel of the Seas Inc.

 

Bahamas

Celebrity Xpedition

 

Islas Galapagos Turismo y Vapores CA

 

Ecuador

Freedom of the Seas

 

Freedom of the Seas Inc.

 

Bahamas

Azamara Journey

 

Azamara Journey Inc.

 

Malta

Azamara Quest

 

Azamara Quest Inc.

 

Malta

Liberty of the Seas

 

Liberty of the Seas Inc.

 

Bahamas

Independence of the Seas

 

Independence of the Seas Inc.

 

Bahamas

 

SCHEDULE II -1

--------------------------------------------------------------------------------



 

Vessel

 

Owner

 

Flag

 

 

 

 

 

Celebrity Solstice

 

Celebrity Solstice Inc.

 

Malta

Celebrity Equinox

 

Celebrity Equinox Inc.

 

Malta

Oasis of the Seas

 

Oasis of the Seas Inc.

 

Bahamas

Celebrity Eclipse

 

Celebrity Eclipse Inc.

 

Malta

Allure of the Seas

 

Allure of the Seas Inc.

 

Bahamas

Celebrity Silhouette

 

Celebrity Silhouette Inc.

 

Malta

Celebrity Reflection

 

Celebrity Reflection Inc.

 

Malta

Quantum of the Seas

 

Quantum of the Seas Inc.

 

Bahamas

Brilliance of the Seas

 

Brilliance of the Seas Shipping Inc.

 

Bahamas

Anthem of the Seas

 

Anthem of the Seas Inc.

 

Bahamas

Celebrity Xperience

 

Oceanadventures S.A.

 

Ecuador

Celebrity Xploration

 

Oceanadventures S.A.

 

Ecuador

Ovation of the Seas

 

Ovation of the Seas Inc.

 

Bahamas

Harmony of the Seas

 

Harmony of the Seas Inc.

 

Bahamas

Symphony of the Seas

 

Symphony of the Seas Inc.

 

Bahamas

Celebrity Edge

 

Celebrity Edge Inc.

 

Malta

Azamara Pursuit

 

Azamara Pursuit Inc.

 

Malta

Silver Cloud

 

Silver Cloud Shipping Co. Ltd.

 

Bahamas

Silver Wind

 

Silver Wind Shipping Ltd.

 

Bahamas

Silver Shadow

 

Silver Shadow Shipping Co. Ltd.

 

Bahamas

Silver Spirit

 

Silver Spirit Shipping Co. Ltd.

 

Bahamas

Silver Muse

 

Silver Muse Shipping Co. Ltd.

 

Bahamas

Silver Galapagos

 

Conodros CL

 

Ecuador

 

Item 5.10:  Existing Principal Subsidiaries

 

Name of the Subsidiary

 

Jurisdiction of
Organization

Jewel of the Seas Inc.

 

Liberia

Majesty of the Seas Inc.

 

Liberia

Grandeur of the Seas Inc.

 

Liberia

Enchantment of the Seas Inc.

 

Liberia

Rhapsody of the Seas Inc.

 

Liberia

 

SCHEDULE II -2

--------------------------------------------------------------------------------



 

Name of the Subsidiary

 

Jurisdiction of
Organization

Vision of the Seas Inc.

 

Liberia

Voyager of the Seas Inc.

 

Liberia

Explorer of the Seas Inc.

 

Liberia

Radiance of the Seas Inc.

 

Liberia

Adventure of the Seas Inc.

 

Liberia

Navigator of the Seas Inc.

 

Liberia

Serenade of the Seas Inc.

 

Liberia

Mariner of the Seas Inc.

 

Liberia

Millennium Inc.

 

Liberia

Infinity Inc.

 

Liberia

Summit Inc.

 

Liberia

Constellation Inc.

 

Liberia

Islas Galápagos Turismo y Vapores C.A.

 

Ecuador

Freedom of the Seas Inc.

 

Liberia

Azamara Journey Inc.

 

Liberia

Azamara Quest Inc.

 

Liberia

RCL Zenith LLC

 

Liberia

Nordic Empress Shipping Inc.

 

Liberia

Liberty of the Seas Inc.

 

Liberia

Independence of the Seas Inc.

 

Liberia

Celebrity Solstice Inc.

 

Liberia

Oasis of the Seas Inc.

 

Liberia

Celebrity Eclipse Inc.

 

Liberia

Celebrity Equinox Inc.

 

Liberia

RCL Horizon LLC

 

Liberia

RCL Sovereign LLC

 

Liberia

Allure of the Seas Inc.

 

Liberia

Celebrity Silhouette Inc.

 

Liberia

Celebrity Reflection Inc.

 

Liberia

RCL Monarch LLC

 

Liberia

Quantum of the Seas Inc.

 

Liberia

Brilliance of the Seas Shipping Inc.

 

Liberia

Anthem of the Seas Inc.

 

Liberia

 

SCHEDULE II -3

--------------------------------------------------------------------------------



 

Name of the Subsidiary

 

Jurisdiction of
Organization

Oceanadventures S.A.

 

Ecuador

Ovation of the Seas Inc.

 

Liberia

Harmony of the Seas Inc.

 

Liberia

Symphony of the Seas Inc.

 

Liberia

Celebrity Edge Inc.

 

Liberia

Azamara Pursuit Inc.

 

Liberia

Silver Cloud Shipping Co. Ltd.

 

Bahamas

Silver Wind Shipping Ltd.

 

Bahamas

Silver Shadow Shipping Co. Ltd.

 

Bahamas

Silver Spirit Shipping Co. Ltd.

 

Bahamas

Silver Muse Shipping Co. Ltd.

 

Bahamas

Conodros CL

 

Ecuador

 

 

Item 6.2.2:  Existing Indebtedness of Silversea

 

(a)                               The obligations of the Borrower or its
Subsidiaries in connection with those certain Bareboat Charterparties with
respect to (i) the vessel SILVER EXPLORER dated July 22, 2011 between Silversea
Cruises Ltd. and Hammonia Adventure and Cruise Shipping Company Ltd. and
(ii) the vessel SILVER WHISPER dated March 15, 2012 between Whisper S.p.A. and
various lessors, and the replacement, extension, renewal or amendment of each of
the foregoing without increase in the amount or change in any direct or
contingent obligor of such obligations, (the “Existing Silversea Leases”);

 

(b)                              Indebtedness arising pursuant to that certain
Bareboat Charterparty dated May 17, 2018 by and between Hai Xing 1702 Limited
and Silversea New Build Eight Ltd., as such agreement may be amended from time
to time; and

 

(c)                               Indebtedness secured by Liens of the type
described in Item 6.2.3 of the Disclosure Schedule.

 

Item 6.2.3:  Existing Liens of Silversea

 

(a)                               Liens securing the $620 million in principal
amount of 7.25% senior secured notes due 2025 issued by Silversea Cruise Finance
Ltd. pursuant that that Indenture dated as of January 30, 2017;

 

(b)                              Liens on the vessels SILVER WHISPER and SILVER
EXPLORER existing as of the Effective Date and securing the Existing Silversea
Leases (and any Lien on such vessels securing any refinancing of the Existing
Silversea Leases, so long as such Vessel was subject to a Lien securing the
Indebtedness being refinanced immediately prior to such refinancing);

 

SCHEDULE II -4

--------------------------------------------------------------------------------



 

(c)                               Liens on the Vessel with Hull 6280 currently
being built at Fincantieri S.p.A. and arising pursuant to that certain Bareboat
Charterparty dated May 17, 2018 by and between Hai Xing 1702 Limited and
Silversea New Build Eight Ltd., as such agreement may be amended from time to
time (and any Lien on such vessel securing any refinancing of such bareboat
charterparty); and

 

(d)                              Liens securing Indebtedness of the type
described in Item 6.2.2 of the Disclosure Schedule.

 

SCHEDULE II -5

--------------------------------------------------------------------------------



 

SCHEDULE III

 

NOTICES

 

 

If to the Borrower:

 

Royal Caribbean Cruises Ltd.

Attention:  Antje Gibson, Vice President and Treasurer

1050 Caribbean Way

Miami, FL 33132-2096

Phone: (305) 539-6440

Facsimile: (305) 539-0562

Email: agibson@rccl.com

 

 

If to the Administrative Agent for Notices of Borrowing and other notices
relating to Advances under this Agreement:

 

Bank of America, N.A.

Attention: David Tischler

Gateway Village – 900 Building

900 W Trade St

Charlotte, NC 28255-0001

Telephone: 980-387-2036

Facsimile: 704-625-4512

Email: david.tischler@baml.com

 

 

If to the Administrative Agent for any other notices delivered pursuant to this
Agreement:

 

Bank of America, N.A.

Attention: Taelitha Bonds-Harris

2380 Performance Dr, 3rd floor

TX2-984-03-26

Richardson, Texas 75082

Telephone: 214-209-3408

Facsimile: 214-290-9644

Email: taelitha.m.harris@baml.com

 

SCHEDULE III -1

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF NOTE

 

 

 

$________________

________ ___, _____

 

 

FOR VALUE RECEIVED, the undersigned, Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), promises to pay to the order of __________ (the
“Lender”) on the Maturity Date (as defined in the Loan Agreement described
below) applicable to the Lender the principal sum of __________ DOLLARS
($__________) or, if less, the aggregate unpaid principal amount of all Advances
shown on the schedule attached hereto (and any continuation thereof) made by the
Lender pursuant to that certain Term Loan Agreement, dated as of April 5, 2019
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Loan Agreement”), among the Borrower, Bank of
America, N.A., as Administrative Agent, and the various financial institutions
(including the Lender) as are, or shall from time to time become, parties
thereto.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.  Both principal and
interest in respect of each Advance are payable in lawful money of the United
States of America to the Administrative Agent at its account maintained at
__________ in same day funds.

 

This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Loan Agreement, to which reference is made for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable. 
Unless otherwise defined, terms used herein have the meanings provided in the
Loan Agreement.

 

All Advances made by the Lender to the Borrower under the Loan Agreement and all
payments of principal hereof by the Borrower to the Lender shall be recorded by
the Lender and endorsed on the Schedule attached hereto (and any continuation
thereof); provided that the failure by the Lender to set forth such Advances,
payments and other information on such Schedule shall not in any manner affect
the obligation of the Borrower to repay such Advances in accordance with the
terms thereof.

 

--------------------------------------------------------------------------------



 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.  THIS NOTE HAS
BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------



 

SCHEDULE TO EXHIBIT A

 

ADVANCES AND PRINCIPAL PAYMENTS

 

 

 

 

Date

 

Amount of
Advance
Made

 

Interest
Period

Amount of
Principal
Repaid

 

Unpaid
Principal
Balance

 

 

 

Total

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------



 

EXHIBIT B

 

BORROWING REQUEST

 

Bank of America, N.A.
[Address]

 

 

Attention:                                  Loan Administration

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Borrowing Request is delivered to you pursuant to Section 2.2(a) of the
Term Loan Agreement, dated as of April 5, 2019 (together with all amendments, if
any, from time to time made thereto, the “Loan Agreement”), among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), certain
financial institutions and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”).  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Loan
Agreement.

 

The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Loan Agreement that the undersigned hereby requests a Borrowing under the
Loan Agreement, and in that connection sets forth below the information relating
to such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(a) of
the Loan Agreement:

 

(i)                                  The Business Day of the Proposed Borrowing
is _______________, 201_.

 

(ii)                              The Type of Advances comprising the Proposed
Borrowing is [Base Rate Advances] [LIBO Rate Advances].

 

(iii)                          The aggregate amount of the Proposed Borrowing is
$_______________.

 

[(iv)                     The initial Interest Period for each LIBO Rate Advance
made as part of the Proposed Borrowing is [seven days] [ _____ month[s].]

 

 

The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the Loan
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Advances requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Advances
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Section 4.2(a) are true and correct in
all material respects.

 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent.  Except
to the extent, if any, that prior to the time of the Borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Borrowing as if then made.

 

--------------------------------------------------------------------------------



 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to be

 

Person to be Paid

 

Name, Address, etc.

Transferred

 

Name

 

Account No.

 

of Transferee Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

Balance of such proceeds

 

The Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ___ day of ___________, 20__.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------



 

EXHIBIT C

 

INTEREST PERIOD NOTICE

 

Bank of America, N.A.
[Address]

 

 

Attention:                                  Loan Administration

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Interest Period Notice is delivered to you pursuant to Section 2.9 of the
Term Loan Agreement, dated as of April 5, 2019 (together with all amendments, if
any, from time to time made thereto, the “Loan Agreement”), among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), certain
financial institutions and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”).  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Loan
Agreement.

 

The Borrower hereby requests that on _______________, 20__,

 

(1)                              $______________ of the presently outstanding
principal amount of the Advances originally made on _______________, ____ [and
$______________ of the presently outstanding principal amount of the Advances
originally made on _______________, ____],

 

(2)                              be [Converted to] [continued as] [Base Rate
Advances]1 [LIBO Rate Advances having an Interest Period of [seven days] [ _____
months]2.

 

The Borrower has caused this Interest Period Notice to be executed and delivered
by its Authorized officer this __________ day of ___________, 201_.

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 any Conversion of Base Rate Advances into LIBO Rate Advances shall be in an
amount not less than $5,000,000 and no Conversion of any Advances shall result
in more than 15 separate Borrowings.

 

2 any Conversion of LIBO Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such LIBO Rate Advances.

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

 

LENDER ASSIGNMENT AGREEMENT

 

This Lender Assignment Agreement (the “Lender Assignment Agreement”) is dated as
of the effective date (the “Effective Date”) set forth below and is entered into
by and between [the][each]3 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]4 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]5 hereunder are several and not joint.]6 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as amended, the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this Lender
Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Lender Assignment Agreement, without representation
or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

--------------------------------------------------------------------------------

3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

5 Select as appropriate.

 

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------



 

 

 

 

 

[for each Assignee, indicate [Affiliate] of [identify Lender]

 

 

3.

Borrower:

Royal Caribbean Cruises Ltd.

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Loan Agreement

 

 

 

5.

Loan Agreement:

The U.S. $1,000,000,000 Term Loan Agreement dated as of April 5, 2019, among
Royal Caribbean Cruises Ltd., the Lenders parties thereto, Bank of America,
N.A., as Administrative Agent, and the other agents parties thereto

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s]7

Assignee[s]8

Aggregate Amount of
Commitment/Loans for
all Lenders9

Amount of
Commitment/Loans
Assigned8

Percentage Assigned
of Commitment/
Loans10

 

 

$

$

%

 

 

$

$

%

 

 

$

$

%

 

[7.

Trade Date:

                           ]11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7 List each Assignor, as appropriate.

 

8 List each Assignee, as appropriate.

 

9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

11 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------



 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Lender Assignment Agreement are hereby agreed to:

 

 

ASSIGNOR[S]12

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:______________________________

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:______________________________

 

Title:

 

 

 

ASSIGNEE[S]13

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:______________________________

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:______________________________

 

Title:

 

 

[Consented to and]14 Accepted:

 

 

 

BANK OF AMERICA, N.A, as

 

Administrative Agent

 

 

 

 

 

By: _________________________________

 

Title:

 

 

 

[Consented to:]15

 

 

--------------------------------------------------------------------------------

12 Add additional signature blocks as needed.

 

13 Add additional signature blocks as needed.

 

14 To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

 

15 To be added only if the consent of the Borrower and/or other parties is
required by Section 11.11.1 of the Loan Agreement.

 

D-3

--------------------------------------------------------------------------------



 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By: ________________________________

 

Title:

 

 

D-4

--------------------------------------------------------------------------------



 

ANNEX 1

 

 

STANDARD TERMS AND CONDITIONS FOR

LENDER ASSIGNMENT AGREEMENT

 

1.                                    Representations and Warranties.

 

1.1                            Assignor[s].  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Lender Assignment Agreement and to consummate the transactions contemplated
hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                        Assignee[s].  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Lender Assignment Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Loan Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.11.1(e), (f) and (g) of the Loan Agreement (subject to such consents,
if any, as may be required under Section 11.11.1(c) of the Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Loan Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.1.1 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Lender Assignment Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Lender Assignment Agreement and to purchase
[the][such] Assigned Interest, and (vii) attached to the Lender Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                    Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of

 

--------------------------------------------------------------------------------



 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.                                    General Provisions.  This Lender
Assignment Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  This Lender
Assignment Agreement may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Lender Assignment Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Lender
Assignment Agreement.  This Lender Assignment Agreement shall be deemed to be a
contract made under, and shall be governed by, the laws of the State of New
York.

 

D-A-2

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF INCREASE OPTION AGREEMENT

 

Date: ___________________

 

Bank of America, N.A.,

as Administrative Agent

Attention: Taelitha Bonds-Harris

2380 Performance Dr, 3rd floor

TX2-984-03-26

Richardson, Texas 75082

Telephone: 214-209-3408

Facsimile: 214-290-9644

Email: taelitha.m.harris@baml.com

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida 33132

 

Ladies and Gentlemen:

 

We refer to the Term Loan Agreement dated as of April 5, 2019 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the Lenders
referred to therein, and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Terms defined in the Credit Agreement
are used herein as therein defined.

 

This Increase Option Agreement is made and delivered pursuant to Section 2.14 of
the Credit Agreement.

 

Subject to the terms and conditions of Section 2.14 of the Credit Agreement,
_______________________________ (the “Increasing Lender”) will make additional
Advances in an amount equal to $___________, on the Increase Option Date. The
Increasing Lender hereby confirms and agrees that with effect on and after such
Increase Option Date, it shall make additional Advances in the amount set forth
above, and the Increasing Lender shall have all of the rights and be obligated
to perform all of the obligations of a Lender under the Credit Agreement with an
additional Advance in the amount set forth above.

 

This Increase Option Agreement shall constitute a Loan Document under the Credit
Agreement.

 

THIS INCREASE OPTION AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER, AND
SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION .

 

IN WITNESS WHEREOF, the Increasing Lender has caused this Increase Option
Agreement to be duly executed and delivered in _____________, ______________, by
its proper and duly authorized officer as of the day and year first above
written.

 

[INCREASING BANK]

 

E-1

--------------------------------------------------------------------------------



 

 

By:

 

 

Title:

 

 

 

 

CONSENTED TO as of

 

:

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

ACKNOWLEDGED as of

 

:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------



 

EXHIBIT F

 

 

FORM OF ADDED LENDER AGREEMENT

 

Date: ___________________

 

Bank of America, N.A.,

as Administrative Agent

Attention: Taelitha Bonds-Harris

2380 Performance Dr, 3rd floor

TX2-984-03-26

Richardson, Texas 75082

Telephone: 214-209-3408

Facsimile: 214-290-9644

Email: taelitha.m.harris@baml.com

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida  33132

 

Ladies and Gentlemen:

 

We refer to the Term Loan Agreement dated as of April 5, 2019 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the Lenders
referred to therein, and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Terms defined in the Credit Agreement
are used herein as therein defined.

 

This Added Lender Agreement is made and delivered pursuant to Section 2.14 of
the Credit Agreement.

 

Subject to the terms and conditions of Section 2.14 of the Credit Agreement,
_________________________ (the “Added Lender”) will become a party to the Credit
Agreement as a Lender, shall make Advances in an aggregate amount equal to
$___________, on the Increase Option Date applicable to it.  The Added Lender
hereby confirms and agrees that with effect on and after such Increase Option
Date, the Added Lender shall be and become a party to the Credit Agreement as a
Lender and have all of the rights and be obligated to perform all of the
obligations of a Lender thereunder with an Advance in the amount set forth
above.

 

F-1

--------------------------------------------------------------------------------



 

The following administrative details apply to the Added Lender:

 

(A)

Lending Office(s):

 

 

 

 

 

 

 

Lender name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

(    )

 

 

Facsimile:

(    )

 

 

 

 

 

 

Lender name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

(    )

 

 

Facsimile:

(    )

 

 

 

 

 

(B)

Notice Address:

 

 

 

 

 

 

 

Lender name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

(    )

 

 

Facsimile:

(    )

 

 

 

 

 

(C)

Payment Instructions:

 

 

 

 

 

 

 

Account No.:

 

 

 

At:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Attention:

 

 

 

This Added Lender Agreement shall constitute a Loan Document under the Credit
Agreement. THIS ADDED LENDER AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER, AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION .

 

F-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered in _____________, ______________, by its proper
and duly authorized officer as of the day and year first above written.

 

 

[ADDED LENDER]

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

CONSENTED TO as of

 

:

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED as of

 

:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------